 Case 21-10315    Doc 68     Filed 03/31/21 Entered 03/31/21 12:35:47   Desc Main
                             Document      Page 1 of 106



                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
                          EASTERN DIVISION


                                        )
In re:                                  )        Chapter 11
                                        )
SHAMROCK FINANCE LLC                    )        Case No. 21-10315-FJB
                                        )
                   Debtor.              )
                                        )

         GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
   METHODOLOGY AND DISCLAIMERS REGARDING THE DEBTORS’
   SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS OF
                    FINANCIAL AFFAIRS

      On March 12, 2021 (the “Petition Date”), Shamrock Finance LLC
(“Shamrock” or the “Debtor”) commenced a voluntary case under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”). Shamrock continues to
operate its businesses and manage its properties as debtors and debtors in
possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       The Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Schedules and SOFAs”) filed by Shamrock in the United States Bankruptcy
Court for the District of Massachusetts (the “Bankruptcy Court”) were prepared
pursuant to section 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”) with unaudited information
available as near as possible to the Petition Date. The Schedules and SOFAs do not
purport to represent financial statements prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) and they are not
intended to be fully reconciled to Shamrock’s financial statements.

       In reviewing and signing the Schedules and SOFAs, Shamrock’s principals
relied upon the efforts, statements and representations of other personnel and
professionals. These representatives have not (and could not have) personally
verified the accuracy of each such statement and representation, including, for
example, statements and representations concerning amounts owed to creditors and
their addresses.

      These Global Notes and Statement of Limitations, Methodology and
Disclaimer Regarding Debtors’ Schedules and SOFAs (the “Global Notes”) are
incorporated by reference in, and comprise an integral part of, each of Shamrock’s
 Case 21-10315     Doc 68   Filed 03/31/21 Entered 03/31/21 12:35:47     Desc Main
                            Document      Page 2 of 106



Schedules and SOFAs, and should be referred to and reviewed in connection with any
review of the Schedules and SOFAs.

      1.     Reservation of Rights. Although Shamrock has made good faith,
reasonable efforts to ensure that the Schedules and SOFAs are as accurate and
complete as possible, based on the information that was available to it at the time of
preparation, subsequent information or discovery may result in changes to the
Schedules and SOFAs (some of which may be material), and inadvertent errors or
omissions may have occurred. Because the Schedules and SOFAs contain unaudited
information, which is subject to further review, verification, and potential
adjustment, there can be no assurance that these Schedules and SOFAs are complete.

       Nothing contained in the Schedules and SOFAs or these Global Notes shall
constitute an admission or a waiver of any of Shamrock’s rights to assert any claims
or defenses.

        2.    Estimates and Assumptions. The preparation of the Schedules and
SOFAs required Shamrock to make estimates and assumptions that affected the
reported amounts of assets and liabilities, the disclosure of contingent assets and
liabilities and the reported amounts of income and expense. Moreover, the documents
Actual results could differ materially from these estimates. Shamrock does not have
current market valuations for all of its assets. It would be prohibitively expensive,
unduly burdensome and an inefficient use of estate assets for Shamrock to obtain
current market valuations for all of its assets, to the extent such valuations even
exist. Unless otherwise indicated, asset valuations are presented as Shamrock’s best
estimate of fair market value as of the Petition Date. When necessary, Shamrock has
indicated that the value of certain assets is “Unknown” or “Undetermined.” Amounts
ultimately realized may vary from the estimated value in the Schedules and SOFA
(or whatever value was ascribed) and such variance may be material. Accordingly,
the Schedules and the SOFAs do not accurately reflect the aggregate value of
Shamrock’s total assets, and Shamrock reserves all of its rights to amend,
supplement, or adjust the value of each asset set forth herein.

      3.    Liabilities. Some of the scheduled liabilities are unknown and
unliquidated at this time. In such cases, the amounts are listed as “Unknown” or
“Undetermined.” Accordingly, the Schedules and the SOFAs do not accurately reflect
the aggregate amount of Shamrock’s total liabilities.

       4.     Claim Description. Any failure to designate a claim on Shamrock’s
Schedules and SOFAs as “contingent,” “unliquidated” or “disputed” does not
constitute an admission by Shamrock that such claim is not “contingent,”
“unliquidated” or “disputed”. Shamrock reserves all of its rights to dispute, or to
assert offsets or defenses to, any claim reflected on the Schedules and SOFAs as to
amount, liability, priority, secured or unsecured status, classification or any other
grounds or to otherwise subsequently designate any claim as “contingent,”

                                             2
     Case 21-10315   Doc 68   Filed 03/31/21 Entered 03/31/21 12:35:47     Desc Main
                              Document      Page 3 of 106



“unliquidated” or “disputed”. Shamrock reserves all of its rights to amend its
Schedules and SOFAs as necessary and appropriate, including, but not limited to,
with respect to claim description and designation.

5.       Assumptions Used to Prepare Specific Schedules or SOFAs Questions.

            •     Schedule A/B, Item 3.1. The amount in this checking account has
                  not been reconciled. Previously, Shamrock reported that the amount
                  of cash in this checking account for the week ending March 13, 2021,
                  was $377,614 (see Docket No. 3-4). The scheduled amount of
                  $502,987.82 represents the balance in the bank account reported by
                  Leader Bank as of the close of business on the Petition Date. This
                  amount, however, did not include approximately $94,000 advanced
                  on behalf of Shamrock’s customers prior to the Petition Date.
                  Moreover, the cash balance on Docket No. 3-4 assumed all
                  outstanding checks had cleared, which Shamrock later determined
                  was not the case. The amounts of these checks, since stopped,
                  increases the amount of cash on hand as reflected by Leader Bank.
                  In short, these and other adjustments account for the difference
                  between the reported balance for week ending March 13, 2021 on
                  Docket 3-4, and the scheduled amount reflected in Leader Bank’s
                  books and records as of the close of business on the Petition Date.

            •     Schedule A/B, Item 11. The accounts receivable have not been
                  reconciled, and may be subject to further adjustment. The accounts
                  receivable are reported as of the Petition Date.

            •     Schedule A/B, Item 16.1. This CD collateralizes a letter of credit
                  from Leader Bank to ADESA, Inc. Shamrock does not have the
                  present intention to move this CD or alter the terms of the CD and
                  letter of credit.

            •     Schedule A/B, Item 74. Shamrock continues to investigate the
                  nature and extent of claims against third parties, and reserves the
                  right to assert any and all claims against all persons and entities,
                  including against Mr. Pierce and Mr. Harris.

            •     Schedule D. At the urging of the United States Trustee’s Office,
                  Shamrock has scheduled a number of persons and entities as holders
                  of contingent, unliquidated, disputed secured claims as a result of an
                  alleged right of setoff. Shamrock denies that these persons and
                  individuals have a right of setoff, or any right to payment from
                  Shamrock, but have scheduled these persons and entities on
                  Schedule D at the direction of the United States Trustee’s office.
                  Except as otherwise agreed pursuant to a stipulation or agreed order

                                               3
Case 21-10315   Doc 68   Filed 03/31/21 Entered 03/31/21 12:35:47      Desc Main
                         Document      Page 4 of 106



            or general order entered by the Bankruptcy Court, Shamrock
            reserves its rights to dispute or challenge validity, perfection or
            immunity from avoidance of any lien purported to be granted or
            perfected in any specific asset to a person or entity listed on Schedule
            D. Moreover, although Shamrock may have scheduled claims of
            various creditors as secured claims, Shamrock reserves all rights to
            dispute or challenge the secured nature of any such creditor's claim
            or the characterization of the structure of any such transaction or
            any document or instrument (including, without limitation, any
            intercompany agreement) related to such creditor's claim. The
            descriptions provided in Schedule D are intended only as a summary.
            Reference to the applicable loan agreements and related documents
            is necessary for a complete description of the collateral and the
            nature, extent and priority of any liens. Nothing in the Global Notes
            or the Schedules and SOFAs shall be deemed a modification or
            interpretation of the terms of such agreements. Finally, certain
            parties have filed UCC-1 financing statements against Shamrock
            and have been listed on Schedule D, however, Shamrock has not
            listed UCC-1 financing statements filed by parties who assert liens
            on Shamrock’s property but do not have a claim against Shamrock
            on account of such asserted lien. Shamrock reserves the right to
            assert, among other things, that Shamrock has no obligations to such
            parties and that the collateral that is the subject of such UCC-1
            financing statements is or is not property of Shamrock and its estate.

      •     Schedule F. Shamrock has scheduled all of its noteholder obligations
            as contingent because Shamrock does not believe all of that debt has
            matured as of the Petition Date.

      •     Schedule G. The presence of a contract or agreement on Schedule G
            does not constitute an admission that such contract or agreement is
            an executory contract or unexpired lease. Shamrock reserves all of
            its rights, claims and causes of action with respect to the contracts
            and agreements listed on the Schedule, including the rights to
            dispute or challenge the characterization or the structure of any
            transaction document or instrument. Certain executory agreements
            may not have been memorialized and could be subject to dispute.

      •     Schedule H. Shamrock has identified its sole member and manager
            Kevin Devaney as a codebtor for each noteholder obligations. Mr.
            Devaney signed as a co-maker or guarantor for all or substantially
            all of the noteholder obligations. However, Shamrock does not have
            copies of all of the relevant documents, and reserves the right to
            modify Schedule H after it obtains and reviews all of the relevant
            documents.

                                          4
Case 21-10315   Doc 68   Filed 03/31/21 Entered 03/31/21 12:35:47   Desc Main
                         Document      Page 5 of 106



      •     SOFA Item 1. The amounts set forth are based upon information
            provided to Shamrock by Mr. Harris and/or Mr. Smith, and is subject
            to further review, comment and amendment.




                                        5
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                   Desc Main
                                                                     Document      Page 6 of 106




 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-10315-FJB
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 31, 2021                          X /s/ Kevin Devaney
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kevin Devaney
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-10315                             Doc 68                Filed 03/31/21 Entered 03/31/21 12:35:47                                                          Desc Main
                                                                                 Document      Page 7 of 106
 Fill in this information to identify the case:

 Debtor name            Shamrock Finance LLC

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)               21-10315-FJB
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        9,536,255.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        9,536,255.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,753,737.48


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       16,722,110.65


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         18,475,848.13




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                    Desc Main
                                                                     Document      Page 8 of 106
 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-10315-FJB
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Leader Bank 48 Northern Ave Boston
           3.1.     MA 02210                                                 Checking Account               1797                                  $502,987.82



                    Leader Bank 48 Northern Ave Boston
           3.2.     MA 02210                                                 Reserve Account                3952                                    $11,350.75



 4.        Other cash equivalents (Identify all)


           4.1.     Undeposited Funds                                                                                                               $47,030.00




 5.        Total of Part 1.                                                                                                                   $561,368.57
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 9 of 106
 Debtor         Shamrock Finance LLC                                                               Case number (If known) 21-10315-FJB
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         8,506,244.25        -                                 0.00 = ....               $8,506,244.25
                                              face amount                            doubtful or uncollectible accounts



           11a. 90 days old or less:                                 40,242.00   -                                 0.00 = ....                  $40,242.00
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                            3,947,653.91        -                     3,720,319.16 =....                      $227,334.75
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                                    47,278.00   -                                0.00 =....                    $47,278.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $8,821,099.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used     Current value of
                                                                                                            for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:
                     CD at Leader Bank, N.A. 180 Massachusetts Ave.,
           16.1.     Arlington MA 02474                                                                     N/A                                $114,087.62




 17.       Total of Part 4.                                                                                                                $114,087.62
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 10 of 106
 Debtor         Shamrock Finance LLC                                                           Case number (If known) 21-10315-FJB
                Name


        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                 Net book value of     Valuation method used     Current value of
                                                                               debtor's interest     for current value         debtor's interest
                                                                               (Where available)

 39.       Office furniture
           Used office desks, chairs, cabinets and similar
           items, estimated to have nominal value.                                      Unknown      N/A                                   $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Used office equipment and computers
           estimated to have nominal value.                                             Unknown      N/A                                   $3,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $5,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                 Net book value of     Valuation method used     Current value of
           Include year, make, model, and identification numbers               debtor's interest     for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2010 Ford Fusion VIN
                     3FAHPoGA1AR144788. Value is for
                     scrap $300 – engine seized                                              $0.00   Liquidation                             $300.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                 Desc Main
                                                                     Document      Page 11 of 106
 Debtor         Shamrock Finance LLC                                                           Case number (If known) 21-10315-FJB
                Name

           47.2.     2010 Subaru Impreza VIN
                     JF1GE6A6XAH516557. Purchase Price
                     $4995.00 – Purchase date 10/29/2020.
                     Current value based on comparable
                     sales for clean trade per Autoniq
                     valuation.                                                          $4,995.00    Comparable sale                       $3,900.00


           47.3.     Leased Automobile - 2019 Toyota
                     Tacoma VIN 5TFSZ5AN6KX182870. 24
                     month lease effective 10/13/2019                                        $0.00                                          Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                             $4,200.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used    Current value of
           property                                       extent of            debtor's interest      for current value        debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Leased Premises
                     located at 9 Turnpike
                     Rd., Ipswich MA                      Leasehold
                     01938                                Interest                           $0.00    N/A                                   Unknown




 56.       Total of Part 9.                                                                                                                    $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 12 of 106
 Debtor         Shamrock Finance LLC                                                           Case number (If known) 21-10315-FJB
                Name


               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of     Valuation method used     Current value of
                                                                               debtor's interest     for current value         debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.shamrockfinance.com                                                          $0.00   N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            Sage 50 Software License                                                         $0.00   N/A                                   Unknown


            Microsoft Office 365 Software License                                            $0.00   N/A                                   Unknown



 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                    $0.00   N/A                                   Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                    Desc Main
                                                                     Document      Page 13 of 106
 Debtor         Shamrock Finance LLC                                                            Case number (If known) 21-10315-FJB
                Name

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)
           $10,000 Promissory Note dated                                        10,000.00 -                             5,000.00 =
           October 28, 2014, Keith A. Harris                            Total face amount     doubtful or uncollectible amount
           (borrower)                                                                                                                             $5,000.00


                                                                                24,000.00 -                            24,000.00 =
           $24,000.00 Employee Loan                                     Total face amount     doubtful or uncollectible amount                          $0.00


           $25,000 Member Loan dated                                            25,000.00 -                                  0.00 =
           February 4, 2021                                             Total face amount     doubtful or uncollectible amount                  $25,000.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Twin City Fire Insurance Co. Commercial General
           Liability Insurance Policy exp. 3/16/2022                                                                                              Unknown


           Twin City Fire Insurance Co. Commercial Property
           Insurance Policy exp. 3/16/2022                                                                                                        Unknown


           Twin City Fire Insurance Co. Automobile Liability
           Insurance Policy exp. 3/16/2022                                                                                                        Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           Claims Against David Pierce, CPA                                                                                                       Unknown
           Nature of claim        Tortious Conduct, including
                                  Professional Errors and
                                  Omissions, Indemnity
           Amount requested                           $0.00



           Claim against Keith Harris, CPA                                                                                                        Unknown
           Nature of claim         Tortious Conduct, including
                                   Professional Errors and
                                   Omissions, Indemnity
           Amount requested                            $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47            Desc Main
                                                                     Document      Page 14 of 106
 Debtor         Shamrock Finance LLC                                                         Case number (If known) 21-10315-FJB
                Name

           Miscellaneous collateral from customers to secure
           Dealer Receivables                                                                                                           Unknown




 78.       Total of Part 11.                                                                                                       $30,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 21-10315                      Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                                         Desc Main
                                                                       Document      Page 15 of 106
 Debtor          Shamrock Finance LLC                                                                                Case number (If known) 21-10315-FJB
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $561,368.57

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $8,821,099.00

 83. Investments. Copy line 17, Part 4.                                                                           $114,087.62

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $4,200.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $30,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $9,536,255.19            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,536,255.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                            Desc Main
                                                                     Document      Page 16 of 106
 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)             21-10315-FJB
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   A & A Auto Sales                               Describe debtor's property that is subject to a lien                       $196.00                     $0.00
       Creditor's Name
       Steven Nogueira
       420 MASS AVE
       LUNENBURG, MA 01462
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   A & A Auto Sales                               Describe debtor's property that is subject to a lien                       $153.00                     $0.00
       Creditor's Name
       Jonathan Perez
       249R N MAIN ST
       RANDOLPH, MA 02368
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 17 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)      21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Alfred Laustsen                                Describe debtor's property that is subject to a lien                     $100,290.32       Unknown
       Creditor's Name                                Certain titles in possession of Debtor,
                                                      contracts and security agreements, cash and
                                                      cash equivalents, tangible personal property,
                                                      fixtures, leasehold improvements, trade
                                                      fixtures, equipment and other personal
       2 Staunton Road                                property.
       Groveland, MA 01834
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       April 22, 2020                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       American Eagle Auto Sales
 2.4                                                                                                                             $3,875.00             $0.00
       Corp                                           Describe debtor's property that is subject to a lien
       Creditor's Name
       Israyil Ismayilli
       729 Farm Road Unit A
       MARLBOROUGH, MA
       01752
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




       Antonio Medina d/b/a Rey
 2.5                                                                                                                             $1,613.00             $0.00
       Medina Auto Sal                                Describe debtor's property that is subject to a lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 18 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

       Creditor's Name
       Antonio Medina
       41 S Union St
       LAWRENCE, MA 01840
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6   AONE AUTO LTD                                  Describe debtor's property that is subject to a lien                      $674.00              $0.00
       Creditor's Name
       Natan Smotrich
       688 W THAMES ST
       NORWICH, CT 06360
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




       Atlantic Coast Wholesale
 2.7                                                  Describe debtor's property that is subject to a lien                     $1,310.00             $0.00
       DBA Global Auto
       Creditor's Name
       Tom Hogan
       2230 Cypress Bend #19
       Pompano Beach, FL 33069
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 19 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.8   Boston Motors Jerome                           Describe debtor's property that is subject to a lien                     $4,141.00             $0.00
       Creditor's Name
       Jerome Weekes
       47 Mystic St
       EVERETT, MA 02149
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.9   Boston Motors USA Inc                          Describe debtor's property that is subject to a lien                     $1,297.00             $0.00
       Creditor's Name
       MIKE DESOUZA
       47 Mystic St
       EVERETT, MA 02149
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1   Brandon Brooks d/b/a/
 0     Northstar Auto Sal                             Describe debtor's property that is subject to a lien                     $5,414.00             $0.00
       Creditor's Name

       578C Mast Road
       Manchester, NH 03102
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 4 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 20 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 1     Braza Car Auto Sales Inc                       Describe debtor's property that is subject to a lien                     $8,100.00             $0.00
       Creditor's Name
       Nathalia Silva Barbosa
       86 Newburyport Turnpike
       NEWBURY, MA 01951
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1   Bristol County Auto
 2     Exchange Inc                                   Describe debtor's property that is subject to a lien                     $5,870.00             $0.00
       Creditor's Name
       Edward Cicciu
       2388 Grand Army Hwy
       Swansea, MA 02777
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 21 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 3     BS Motors INC                                  Describe debtor's property that is subject to a lien                     $12,896.00             $0.00
       Creditor's Name
       Bruno Sales
       103 Tyngsboro RD
       N. CHELMSFORD, MA
       01863
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 4     Carfive Inc                                    Describe debtor's property that is subject to a lien                       $335.00              $0.00
       Creditor's Name
       Roberto Veras
       4470 South Orange
       Blossom Trl
       Kissimmee, FL 34746
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 5     Carlider USA LLC                               Describe debtor's property that is subject to a lien                     $12,841.00             $0.00
       Creditor's Name
       Jose Camargo
       353 3rd St
       EVERETT, MA 02149

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 6 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                        Desc Main
                                                                     Document      Page 22 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)   21-10315-FJB
              Name

       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 6     Carnova LLC                                    Describe debtor's property that is subject to a lien                     $900.00              $0.00
       Creditor's Name
       DOUGLAS MACHADO
       210 RIVER ST
       HAVERHILL, MA 01832
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1   Chris Konikowski dba
 7     Absolute Auto Whole                            Describe debtor's property that is subject to a lien                     $460.00              $0.00
       Creditor's Name
       Chris Konkowski
       76 Cleveland St
       MANCHESTER, NH 03102
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                        Desc Main
                                                                     Document      Page 23 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)   21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 8     Clasico Motor, Inc                             Describe debtor's property that is subject to a lien                      $39.00              $0.00
       Creditor's Name
       Margarita Nunez
       663 Gallivan Blvd
       DORCHESTER, MA 02124
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.1
 9     CP Auto Sales Inc                              Describe debtor's property that is subject to a lien                     $800.00              $0.00
       Creditor's Name
       JOSE JUNIOR
       386 HOLLIS ST
       FRAMINGHAM, MA 01702
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Dario Inc dba Christopher's
 0     Auto Sales                                     Describe debtor's property that is subject to a lien                     $550.00              $0.00
       Creditor's Name
       Chris Serino
       367 3rd Street
       EVERETT, MA 02149
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 8 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 24 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Devine Motors on Wheels
 1     Inc.                                           Describe debtor's property that is subject to a lien                     $99,800.00             $0.00
       Creditor's Name
       LOUIS KASIBANTE
       519 S. UNION ST
       LAWRENCE, MA 01843
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Dircelio Beluco d/b/a White
 2     Street Motor                                   Describe debtor's property that is subject to a lien                       $903.00              $0.00
       Creditor's Name
       Dircelio Beluco
       69 White Street
       HAVERHILL, MA 01830
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 9 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 25 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)      21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2
 3     DJJD, Inc.                                     Describe debtor's property that is subject to a lien                     $250,806.44       Unknown
       Creditor's Name                                Certain titles in possession of Debtor,
                                                      contracts and security agreements, cash and
       58 Pulaski Street                              cash equivalents.
       Peabody, MA 01960
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
       kaliperman@comcast.net                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       March 1, 2017                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     E&C Auto Brokers LLC                           Describe debtor's property that is subject to a lien                       $4,333.00             $0.00
       Creditor's Name
       Chris Costigan
       505 Main Street
       WOBURN, MA 01801
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   Edouard Samedy dba Twin
 5     Motorsport                                     Describe debtor's property that is subject to a lien                       $3,072.00             $0.00
       Creditor's Name
       Edouard Samedy
       224B South West Cutoff
       WORCESTER, MA 01605
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 10 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 26 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2
 6     Empire Auto LLC                                Describe debtor's property that is subject to a lien                      $213.00              $0.00
       Creditor's Name
       Tigran Buniatyan
       11285 Seminole Blvd
       SEMINOLE, FL 33778
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2   EMPIRE MOTOR GROUP
 7     LLC                                            Describe debtor's property that is subject to a lien                     $2,363.00             $0.00
       Creditor's Name
       WILLIAM PAPAGEORGE
       147A PLAISTOW RD
       PLAISTOW, NH 03865
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 11 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 27 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2
 8     Everett Used Cars Inc.                         Describe debtor's property that is subject to a lien                     $52,799.00             $0.00
       Creditor's Name
       Paulo De Lima Junior
       70 Chelsea Street
       EVERETT, MA 02149
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.2
 9     Finest Auto Sales LLC                          Describe debtor's property that is subject to a lien                      $6,500.00             $0.00
       Creditor's Name
       ALVIN KASULE
       519 QUINCY AVE
       QUINCCY, MA 02169
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3
 0     Frank Coffey LLC                               Describe debtor's property that is subject to a lien                      $2,982.00             $0.00
       Creditor's Name
       Francis Coffey
       293 Elm St
       MILFORD, NH 03055
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 12 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 28 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   GB Auto Sales d/b/a
 1     International Horsep                           Describe debtor's property that is subject to a lien                     $4,100.00             $0.00
       Creditor's Name
       Gayane Badalyn
       910 Quaker Ln
       Warwick, RI 02886
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Granite Automotive
 2     Ventures LLC dba Auto                          Describe debtor's property that is subject to a lien                     $2,495.00             $0.00
       Creditor's Name
       Gabriel Despres
       1114 1ST NH TURNPIKE
       NORTHWOOD, NH 03261
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 13 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 29 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Henry Nunez d/b/a Find My
 3     Car                                            Describe debtor's property that is subject to a lien                      $326.00              $0.00
       Creditor's Name
       Henry Nunez
       519 S UNION ST
       LAWRENCE, MA 01843
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3
 4     Home Run Auto Sales Inc                        Describe debtor's property that is subject to a lien                     $5,200.00             $0.00
       Creditor's Name
       Yan Carlos Ramirez
       51 Haverhill St
       LAWRENCE, MA 01841
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3
 5     James Auto Sales LTD                           Describe debtor's property that is subject to a lien                      $525.00              $0.00
       Creditor's Name
       Anna Smotrich
       380 W Thames St
       NORWICH, CT 06360
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 14 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 30 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   John McNulty d/b/a
 6     Madbury Motors                                 Describe debtor's property that is subject to a lien                     $2,318.00             $0.00
       Creditor's Name
       John McNulty
       309 Knox Marsh Rd
       MADBURY, NH 03844
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3
 7     JR Car Care, Inc.                              Describe debtor's property that is subject to a lien                     $2,130.00             $0.00
       Creditor's Name
       Jose Junior
       454 Watertown St
       NEWTON, MA 02460
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 15 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 31 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)      21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3
 8     L and S Auto Sales Inc.                        Describe debtor's property that is subject to a lien                        $523.00              $0.00
       Creditor's Name
       Luis Pimentel
       1112 Pleasant St
       FALL RIVER, MA 02723
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Laura Maiato-Serrano dba
 9     Valentina's Aut                                Describe debtor's property that is subject to a lien                       $1,528.00             $0.00
       Creditor's Name
       Richard Morris
       230 Southwest Cutoff
       WORCESTER, MA 01604
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 0     Lawrence Kaplan                                Describe debtor's property that is subject to a lien                     $707,274.19       Unknown
       Creditor's Name                                Certain Titles in POSSESSION OF DEBTOR.
                                                      ALL CONTRACTS & SECURITY
                                                      AGREEMENTS . CASH & CASH
                                                      EQUIVALENTS INCLUDING BUT NOT
       16 Douglas Avenue                              LIMITED TO MARKETABLE SECURITIES
       Wilmington, MA 01887

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 16 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 32 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)      21-10315-FJB
              Name

       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       September 10, 2015                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 1     Leader Bank, N.A.                              Describe debtor's property that is subject to a lien                     $100,000.00       $114,087.62
       Creditor's Name                                CD at Leader Bank, N.A. 180 Massachusetts
                                                      Ave., Arlington MA 02474
       180 Massachusetts Avenue
       Arlington, MA 02474
       Creditor's mailing address                     Describe the lien
                                                      Lien on Certificate of Deposit
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       July 11, 2017                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6104
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4   Leonard and Mary
 2     Bonafanti                                      Describe debtor's property that is subject to a lien                     $100,750.00         Unknown
       Creditor's Name                                None
       20 Olsen Road
       Peabody, MA 01960
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
       lnaugle@scalawyers.com                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       January 3, 2018                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 17 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 33 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Metro Auto Sales
 3     Corporation                                    Describe debtor's property that is subject to a lien                     $3,000.00             $0.00
       Creditor's Name
       Juan Lopez
       638 Essex St
       LAWRENCE, MA 01841
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4   Miguel A. Gonzalez d/b/a La
 4     Joya Auto Sa                                   Describe debtor's property that is subject to a lien                     $1,816.00             $0.00
       Creditor's Name
       MIGUEL GONZALEZ
       1420 NORTH SHORE RD
       REVERE, MA 02151
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 5     New England Auto Mall Inc.                     Describe debtor's property that is subject to a lien                     $5,424.00             $0.00
       Creditor's Name
       Roberto Mazzinghy
       511 Middlesex St
       LOWELL, MA 01851
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 18 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 34 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 6     NH Motorsports                                 Describe debtor's property that is subject to a lien                      $100.00              $0.00
       Creditor's Name
       Matthew Little
       22 Gauthier Dr
       EPSON, NH 03234
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 7     Northstar Auto Sales LLC                       Describe debtor's property that is subject to a lien                     $5,414.00             $0.00
       Creditor's Name
       Brandon Brooks
       578C Mast Rd
       MANCHESTER, NH 03102
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 19 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 35 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 8     Panda Auto Group Inc                           Describe debtor's property that is subject to a lien                       $290.00              $0.00
       Creditor's Name
       Larissa Da Silveira
       766 Adams St
       ABINGTON, MA 02351
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4
 9     Park Ave Auto Inc                              Describe debtor's property that is subject to a lien                     $11,295.00             $0.00
       Creditor's Name
       David Hartz
       1163 Main Street
       WORCESTER, MA 01603
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5   Petes Auto Sales & Service
 0     LLC                                            Describe debtor's property that is subject to a lien                      $1,900.00             $0.00
       Creditor's Name
       JODY KENYON
       119 N MAIN ST
       NORWICH, CT 06360
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 20 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 36 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 1     Premier Motor Sales INC                        Describe debtor's property that is subject to a lien                     $1,078.00             $0.00
       Creditor's Name
       Brendon Coleman
       145 BROADWAY
       RAYNHAM, MA 02767
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 2     Prime Cars Auto Sales INC                      Describe debtor's property that is subject to a lien                     $3,342.00             $0.00
       Creditor's Name
       Sebastiao Cordeiro
       160 Broadway
       SAUGUS, MA 01906
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 21 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 37 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5   Rafael Reynaldo Beato dba
 3     Beato Auto Sal                                 Describe debtor's property that is subject to a lien                     $1,188.00             $0.00
       Creditor's Name
       RAFAEL BEATO
       9 Nashua Rd
       LONDONDERRY, NH 03038
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 4     Revolution Motors INC                          Describe debtor's property that is subject to a lien                     $3,006.00             $0.00
       Creditor's Name
       Patricia Kelley
       1582 Middlesex ST
       LOWELL, MA 02151
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5   Rey D Mateo DBA King
 5     Auto Sales                                     Describe debtor's property that is subject to a lien                     $1,477.00             $0.00
       Creditor's Name
       Rey Mateo
       591 N. Main St. (Rte. 12)
       LEOMINSTER, MA 01453
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 22 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 38 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 6     Royal Crest Motors Inc.                        Describe debtor's property that is subject to a lien                      $3,513.00             $0.00
       Creditor's Name
       Jean-Pierre Saliba
       769 Amesbury Rd
       HAVERHILL, MA 01830
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 7     Sena Motors Inc                                Describe debtor's property that is subject to a lien                     $30,145.00             $0.00
       Creditor's Name
       Claudio Pontes
       120 Squire Road
       REVERE, MA 02151
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 23 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 39 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5
 8     Shalom Auto Group LLC                          Describe debtor's property that is subject to a lien                     $7,055.00             $0.00
       Creditor's Name
       Roberto Veras
       5-7 Merrimack St
       LAWRENCE, MA 01843
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5   Shamrock Auto Brokers
 9     LLC                                            Describe debtor's property that is subject to a lien                     $1,616.00             $0.00
       Creditor's Name
       Timothy OSullivan
       140 LACONIA RD
       BELMONT, NH 03220
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6
 0     Sinclair Auto Palace LLC                       Describe debtor's property that is subject to a lien                     $1,300.00             $0.00
       Creditor's Name
       Shaquana M. Perrin
       11 MAIN ST
       Moosup, CT 06354
       Creditor's mailing address                     Describe the lien
                                                      Setoff

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 24 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 40 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)      21-10315-FJB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6
 1     Solution Auto LLC                              Describe debtor's property that is subject to a lien                       $1,692.00             $0.00
       Creditor's Name
       Peter Mojica
       134 West St
       LAWRENCE, MA 01841
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6
 2     Stephanie Harris                               Describe debtor's property that is subject to a lien                     $120,621.53       Unknown
       Creditor's Name                                Certain titles in possession of Debtor,
                                                      contracts and security agreements, cash and
       125 Main Street                                cash equivalents, tangible personal property.
       Newmarket, NH 03857
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
       stephanieaharris@live.com                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       January 25, 2021                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 25 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 41 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)     21-10315-FJB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Thames River Motorcars
 3     LLC                                            Describe debtor's property that is subject to a lien                       $240.00              $0.00
       Creditor's Name
       Douglas Sanford
       2090 Norwich New London
       Tpk
       Uncasville, CT 06382
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6   Top Gear Motor Group
 4     Corp                                           Describe debtor's property that is subject to a lien                     $19,648.00             $0.00
       Creditor's Name
       Lucas Almeida
       24 Joy St
       SOMERVILLE, MA 01243
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6
 5     Topline Motorsports LLC                        Describe debtor's property that is subject to a lien                      $5,720.00             $0.00
       Creditor's Name
       Tom Ross
       255 Rockingham Rd
       DERRY, NH 03038
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 26 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 21-10315                     Doc 68             Filed 03/31/21 Entered 03/31/21 12:35:47                         Desc Main
                                                                     Document      Page 42 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)    21-10315-FJB
              Name

                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6
 6     Yaab Motor Sales LLC                           Describe debtor's property that is subject to a lien                     $9,136.00             $0.00
       Creditor's Name
       Ausi Nsereko
       195 Plaistow Rd
       PLAISTOW, NH 03865
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.6   Yeiron David Torres dba
 7     Barahona Auto                                  Describe debtor's property that is subject to a lien                      $600.00              $0.00
       Creditor's Name
       Yeiron David Torres
       11 Embankment St 2FL
       LAWRENCE, MA 01841
       Creditor's mailing address                     Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 27 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 21-10315                     Doc 68            Filed 03/31/21 Entered 03/31/21 12:35:47                            Desc Main
                                                                     Document      Page 43 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)       21-10315-FJB
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 2.6
 8      Zamps Auto                                    Describe debtor's property that is subject to a lien                         $426.00                 $0.00
        Creditor's Name
        Vincent Zampell
        26 Cedar Rd
        MEDFORD, MA 02155
        Creditor's mailing address                    Describe the lien
                                                      Setoff
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




                                                                                                                               $1,753,737.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         8

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 28 of 28
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 21-10315                    Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 44 of 106
 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)           21-10315-FJB
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Always Health Partners                                    Check all that apply.
           399 Revolution Drive                                         Contingent
           Somerville, MA 02145                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Health Benefit Plan
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Connecticut Department of                                 Check all that apply.
           Revenue Services                                             Contingent
           450 Columbus Blvd                                            Unliquidated
           Ste 1
           Hartford, CT 06103                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   54128                               Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                Desc Main
                                                                     Document      Page 45 of 106
 Debtor       Shamrock Finance LLC                                                                            Case number (if known)   21-10315-FJB
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Florida Department of Revenue                              Check all that apply.
          5050 W Tennessee St.                                          Contingent
          Tallahassee, FL 32399                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Internal Revenue Service                                   Check all that apply.
          PO Box 7346                                                   Contingent
          Philadelphia, PA 01911-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          Massachusetts Department of                                Check all that apply.
          Revenue                                                       Contingent
          Attn: Ms Kendra Ye                                            Unliquidated
          Bankruptcy Unit
          PO Box 9564                                                   Disputed
          Boston, MA 02114-9564
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown     Unknown
          New Hampshire Department of                                Check all that apply.
          Revenue Administration                                        Contingent
          109 Pleasant St.                                              Unliquidated
          Concord, NH 03301
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case 21-10315                    Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                 Desc Main
                                                                     Document      Page 46 of 106
 Debtor        Shamrock Finance LLC                                                                           Case number (if known)   21-10315-FJB
               Name

 2.7        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Rhode Island Division of Taxation                        Check all that apply.
            One Capitol Hill                                            Contingent
            Providence, RI 02908                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Town of Groveland                                        Check all that apply.
            Treasurer / Collector                                       Contingent
            183 Main St.                                                Unliquidated
            Groveland, MA 01834
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Town of Ipswich                                          Check all that apply.
            Treasurer / Collector                                       Contingent
            Town Hall                                                   Unliquidated
            25 Green St.
            Ipswich, MA 01938                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Town of Wenham                                           Check all that apply.
            Treasurer / Collector                                       Contingent
            138 Main St.                                                Unliquidated
            Wenham, MA 01984
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 47 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,776.33
          Ann Gill                                                              Contingent
          8 Groveland Commons Way #8                                            Unliquidated
          Groveland, MA 01834
                                                                                Disputed
          Date(s) debt was incurred 06/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $252,600.81
          Benoit Brodeur                                                        Contingent
          2 JOHN RD                                                             Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  03/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2086
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201,500.00
          Boyd Jackson                                                          Contingent
          27 Great Hill Drive                                                   Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred  04/16/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2026
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          Burke Family Trust, Kevin P. Burke Trust                              Contingent
          10 Sapphire Ave.                                                      Unliquidated
          Marblehead, MA 01945
                                                                                Disputed
          Date(s) debt was incurred 03/01/2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,436.36
          Casey Mesina                                                          Contingent
          2 STUART ST                                                           Unliquidated
          Amesbury, MA 01913
                                                                                Disputed
          Date(s) debt was incurred 11/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $123,917.46
          Charles D Whitten                                                     Contingent
          263 ARGILLA RD                                                        Unliquidated
          Ipswich, MA 01938
                                                                                Disputed
          Date(s) debt was incurred      03/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          Charles Maihos                                                        Contingent
          20 GARFIELD AVE                                                       Unliquidated
          S. Hamilton, MA 01982
                                                                                Disputed
          Date(s) debt was incurred 12/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2009
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 48 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401,161.29
          Christine T Karaffa                                                   Contingent
          225A Fallon Road                                                      Unliquidated
          Apt. 218
                                                                                Disputed
          Stoneham, MA 02180
                                                                             Basis for the claim:
          Date(s) debt was incurred  04/01/2014
          Last 4 digits of account number 2044                               Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124,586.19
          Colette A Willis                                                      Contingent
          c/o keith Harris CPA                                                  Unliquidated
          8 Central Street
                                                                                Disputed
          Topsfield, MA 01983
                                                                             Basis for the claim:
          Date(s) debt was incurred      02/10/2012
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,388,780.56
          Damian and Melanie Robert                                             Contingent
          401NW 37th Place                                                      Unliquidated
          Cape Coral, FL 33993
                                                                                Disputed
          Date(s) debt was incurred 03/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161,218.71
          Damian and Melanie Robert                                             Contingent
          401NW 37th Place                                                      Unliquidated
          Cape Coral, FL 33993
                                                                                Disputed
          Date(s) debt was incurred 03/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,580.64
          David Sutherland                                                      Contingent
          4 BROWN FIELD LN                                                      Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred 08/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2115
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          David W. Pierce, CPA                                                  Contingent
          7 Ridgeview Road
                                                                                Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Fees for investments
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,217.74
          Deborah Pierce                                                        Contingent
          5018 WOODY CREEK LN VW#9                                              Unliquidated
          Carrabassett Valley, ME 04947
                                                                                Disputed
          Date(s) debt was incurred 06/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 49 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,058.06
          DEREK DUGUAY                                                          Contingent
          39 Belvidere Rd                                                       Unliquidated
          Haverhill, MA 01830
                                                                                Disputed
          Date(s) debt was incurred  03/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2108
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95,754.21
          Diana Lombard                                                         Contingent
          29 LAKE VIEW AVE                                                      Unliquidated
          Danvers, MA 01923
                                                                                Disputed
          Date(s) debt was incurred  12/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,068.26
          Diane Dedam                                                           Contingent
          5 Bonnie Drive                                                        Unliquidated
          Exeter, NH 03833
                                                                                Disputed
          Date(s) debt was incurred  03/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2023
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,156.05
          Dianne Yurkavich                                                      Contingent
          3 LaValley Ln                                                         Unliquidated
          Newburyport, MA 01950
                                                                                Disputed
          Date(s) debt was incurred 02/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2106
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,145.16
          Doug Laustsen                                                         Contingent
          PO BOX 1513                                                           Unliquidated
          Hampton, NH 03843
                                                                                Disputed
          Date(s) debt was incurred  07/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2081
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,104.03
          Edward & Gloria Jones                                                 Contingent
          25 Perkins Ave #58                                                    Unliquidated
          Seabrook, NH 03874
                                                                                Disputed
          Date(s) debt was incurred 07/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $401,161.29
          Edward Christine Roman                                                Contingent
          2 Great Hill Drive                                                    Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred 02/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2040
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 50 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          Estate of Leonard H. Kieley                                           Contingent
          24585 Clement Ave                                                     Unliquidated
          Los Molinos, CA 96055
                                                                                Disputed
          Date(s) debt was incurred 07/01/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2048
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,087.10
          Francis Devaney                                                       Contingent
          6 EAGLE LN                                                            Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $184,035.83
          Francis Devaney                                                       Contingent
          6 Eagle Lane                                                          Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $406,306.45
          Francis Green                                                         Contingent
          1 Illsley Hill Road                                                   Unliquidated
          W Newbury, MA 01985
                                                                                Disputed
          Date(s) debt was incurred 01/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202,080.65
          Frank Foti                                                            Contingent
          201 SLAYTON FARM RD                                                   Unliquidated
          Stowe, VT 05672
                                                                                Disputed
          Date(s) debt was incurred 05/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2043
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,040.32
          Frank Foti                                                            Contingent
          201 SLAYTON FARM RD                                                   Unliquidated
          Stowe, VT 05672
                                                                                Disputed
          Date(s) debt was incurred 05/15/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2045
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,308.18
          Gail Annis                                                            Contingent
          545 NEWBURYPORT TPK #28                                               Unliquidated
          Rowley, MA 01969
                                                                                Disputed
          Date(s) debt was incurred 09/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 51 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,217.74
          Gary Duguay                                                           Contingent
          21 GATES RD                                                           Unliquidated
          Middleton, MA 01949
                                                                                Disputed
          Date(s) debt was incurred  02/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127,249.92
          Gary Duguay                                                           Contingent
          21 GATES RD                                                           Unliquidated
          Middleton, MA 01949
                                                                                Disputed
          Date(s) debt was incurred  08/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105,329.84
          Gary Duguay                                                           Contingent
          21 GATES RD                                                           Unliquidated
          Middleton, MA 01949
                                                                                Disputed
          Date(s) debt was incurred  03/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2109
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          Gregory Bartosik                                                      Contingent
          35 COLLINS ST #72                                                     Unliquidated
          Danvers, MA 01923
                                                                                Disputed
          Date(s) debt was incurred  11/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,640.82
          Gregory Cole                                                          Contingent
          14 Greenbrook Rd                                                      Unliquidated
          South Hamilton, MA 01982
                                                                                Disputed
          Date(s) debt was incurred 01/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,651.48
          Gregory Watkins                                                       Contingent
          12 HILLSIDE AVE                                                       Unliquidated
          Amesbury, MA 01913
                                                                                Disputed
          Date(s) debt was incurred 10/31/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2047
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,258.06
          Howard Klein                                                          Contingent
          5 Bonnie Drive                                                        Unliquidated
          Exeter, NH 03833
                                                                                Disputed
          Date(s) debt was incurred  01/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2073
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 52 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,897.34
          Irma Lampert                                                          Contingent
          102 Brooksby Village Drive                                            Unliquidated
          Unit 403
                                                                                Disputed
          Peabody, MA 01960
                                                                             Basis for the claim:
          Date(s) debt was incurred 06/01/2011
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,416.13
          James Coffin                                                          Contingent
          50 Central Street                                                     Unliquidated
          Newbury, MA 01924
                                                                                Disputed
          Date(s) debt was incurred      06/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,193.55
          James Lynch                                                           Contingent
          210 BELMONT FORREST CT #208                                           Unliquidated
          Timonium, MD 21093
                                                                                Disputed
          Date(s) debt was incurred 03/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          James Tedford                                                         Contingent
          7 JEFFREYS NECK RD                                                    Unliquidated
          Ipswich, MA 01938
                                                                                Disputed
          Date(s) debt was incurred 11/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2005
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          John Diller                                                           Contingent
          PO Box 126                                                            Unliquidated
          Madison, ME 04950
                                                                                Disputed
          Date(s) debt was incurred  04/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2066
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150,435.48
          John F Reynolds                                                       Contingent
          19 VILLAGE WEST                                                       Unliquidated
          Carrabasset Valley, MA 04947
                                                                                Disputed
          Date(s) debt was incurred 11/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2035
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,322.58
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  12/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2010
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 53 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300,967.74
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  01/19/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2027
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,645.16
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  04/30/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2028
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $501,612.90
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  11/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2048
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150,483.87
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  11/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number 2049
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,322.58
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  06/01/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2050
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,161.29
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  09/01/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2057
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,322.58
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  12/01/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2060
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 54 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,645.16
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  12/01/2015
                                                                             Basis for the claim:
          Last 4 digits of account number 2061
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,322.58
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  09/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2084
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,322.58
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  05/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2090
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,645.16
          John H Ellis JR                                                       Contingent
          178 LOWELL ST                                                         Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  10/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2100
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $295,486.12
          John Morin                                                            Contingent
          19 Pleasant Street                                                    Unliquidated
          Middleton, MA 01949
                                                                                Disputed
          Date(s) debt was incurred  07/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2069
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          K Diamond Builders LLC                                                Contingent
          PO BOX 172                                                            Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred 01/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2013
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702,032.26
          Kathy F Pierce                                                        Contingent
          7 RIDGEVIEW RD                                                        Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred  10/30/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2003
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 55 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,310.55
          Keith Andrew Harris                                                   Contingent
          15 ALMENA WAY                                                         Unliquidated
          Seabrook, NH 03874
                                                                                Disputed
          Date(s) debt was incurred  06/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2030
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Keith Harris, CPA                                                     Contingent
          8 Central St.
                                                                                Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Fees for investments
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538,993.81
          Kevin Devaney                                                         Contingent
          126 Merrimac St #12
                                                                                Unliquidated
          Newburyport, MA 01950
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Note to Shareholder
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,580.64
          Kim Sutherland                                                        Contingent
          4 BROWN FIELD LN                                                      Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred 08/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2116
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385,808.73
          Laurie T Cameron                                                      Contingent
          64 TOWN FARM RD                                                       Unliquidated
          Ipswich, MA 01938
                                                                                Disputed
          Date(s) debt was incurred  11/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2036
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,072.58
          Lee A McNelly                                                         Contingent
          5 IPSWICH WOODS DR                                                    Unliquidated
          Ipswich, MA 01938
                                                                                Disputed
          Date(s) debt was incurred 10/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,029.03
          Leia Kaplan                                                           Contingent
          240 JACKSON ST UNIT 307                                               Unliquidated
          Lowell, MA 01852
                                                                                Disputed
          Date(s) debt was incurred 05/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 56 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,987.01
          Liam Gill                                                             Contingent
          8 Groveland Commons Way #8                                            Unliquidated
          Groveland, MA 01834
                                                                                Disputed
          Date(s) debt was incurred 06/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Manheim Remarketing, Inc.                                             Contingent
          Attn: Jill Marciniak
                                                                                Unliquidated
          9005 Overlook Boulevard
          Brentwood, TN 37027                                                   Disputed

          Date(s) debt was incurred May 20, 2016                             Basis for the claim:    Auction Floor Plan Administration Agreement dated
          Last 4 digits of account number                                    May 20, 2016
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          Mark & Elizabeth Joyce JTWROS                                         Contingent
          500 ATLANTIC AVE UNIT 15L                                             Unliquidated
          Boston, MA 02210
                                                                                Disputed
          Date(s) debt was incurred 02/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2019
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,058.50
          Mark Harrington                                                       Contingent
          66 Main Street                                                        Unliquidated
          Byfield, MA 01922
                                                                                Disputed
          Date(s) debt was incurred  01/01/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2120
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,145.16
          Marylene Devaney                                                      Contingent
          6 EAGLE LN                                                            Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256,350.81
          Maureen J Brodeur                                                     Contingent
          2 JOHN RD                                                             Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  12/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2037
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130,542.48
          Pacific Premier Trust Custodian FBO Dian                              Contingent
          PO Box 173859                                                         Unliquidated
          Denver, CO 82017
                                                                                Disputed
          Date(s) debt was incurred 07/15/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2070
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 57 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          Paul Taylor                                                           Contingent
          7 CAPTAINS WALK LN                                                    Unliquidated
          Marblehead, MA 01945
                                                                                Disputed
          Date(s) debt was incurred 02/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125,483.87
          Pensco Trust Company Custodian FBO                                    Contingent
          Kath                                                                  Unliquidated
          PO Box 173859
                                                                                Disputed
          Denver, CO 82017
                                                                             Basis for the claim:
          Date(s) debt was incurred 01/01/2019
          Last 4 digits of account number 2018                               Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,958.13
          Pensco Trust Company Custodian FBO                                    Contingent
          Chris                                                                 Unliquidated
          PO Box 173859
                                                                                Disputed
          Denver, CO 82017
                                                                             Basis for the claim:
          Date(s) debt was incurred 03/01/2019
          Last 4 digits of account number 2110                               Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,206.64
          Pensco Trust Company Custodian FBO                                    Contingent
          Edwar                                                                 Unliquidated
          PO Box 173859
                                                                                Disputed
          Denver, CO 82017
                                                                             Basis for the claim:
          Date(s) debt was incurred 01/30/2013
          Last 4 digits of account number 2015                               Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73,206.73
          Pensco Trust Company Custodian FBO                                    Contingent
          Edwar                                                                 Unliquidated
          PO Box 173859
                                                                                Disputed
          Denver, CO 82017
                                                                             Basis for the claim:
          Date(s) debt was incurred 12/31/2013
          Last 4 digits of account number 2038                               Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157,303.74
          Pensco Trust Company Custodian FBO                                    Contingent
          Emily                                                                 Unliquidated
          560 Mission Street, Suite 1300
                                                                                Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:
          Date(s) debt was incurred 09/15/2011
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119,424.38
          Pensco Trust Company Custodian FBO                                    Contingent
          Lawre                                                                 Unliquidated
          560 Mission Street, Suite 1300
                                                                                Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:
          Date(s) debt was incurred 03/01/2012
          Last 4 digits of account number 2002                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 58 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57,217.85
          Pensco Trust Company Custodian FBO                                    Contingent
          Sonja                                                                 Unliquidated
          PO BOX 173859
                                                                                Disputed
          Denver, CO 80217
                                                                             Basis for the claim:
          Date(s) debt was incurred 11/01/2019
          Last 4 digits of account number 2118                               Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147,357.91
          Pensco Trust Company Custodian FBO Terri                              Contingent
          PO Box 173859                                                         Unliquidated
          Denver, CO 82017                                                      Disputed
          Date(s) debt was incurred 10/30/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2071
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109,970.45
          Pensco Trust Company Custodian FBO                                    Contingent
          Todd                                                                  Unliquidated
          PO Box 2021
          Telluride, CO 81435                                                   Disputed

          Date(s) debt was incurred 02/28/2021                               Basis for the claim:

          Last 4 digits of account number 2122                               Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274,901.92
          PENSCO TRUST COMPANY FBO COLETTE                                      Contingent
          A. WILL                                                               Unliquidated
          560 Mission Street, Suite 1300
                                                                                Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:
          Date(s) debt was incurred 02/01/2012
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175,508.06
          Philip Knowles                                                        Contingent
          21 English Common                                                     Unliquidated
          Topsfield, MA 01983                                                   Disputed
          Date(s) debt was incurred  11/01/2015                              Basis for the claim:
          Last 4 digits of account number 2059
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,895.16
          Rina Sutherland                                                       Contingent
          4 BROWN FIELD LN                                                      Unliquidated
          Georgetown, MA 01833
                                                                                Disputed
          Date(s) debt was incurred 08/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2117
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201,767.53
          Robert Skeffington                                                    Contingent
          82 NORTH ST                                                           Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred  02/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 59 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $536,293.25
          Rolanda Lee Sturtevant                                                Contingent
          PO BOX 1522                                                           Unliquidated
          Manchester, MA 01944
                                                                                Disputed
          Date(s) debt was incurred 06/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2114
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $214,942.80
          Rolanda Lee Sturtevant                                                Contingent
          PO BOX 1522                                                           Unliquidated
          Manchester, MA 01944
                                                                                Disputed
          Date(s) debt was incurred 06/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 2113
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          Ronald J Pascucci                                                     Contingent
          25 Commonwealth Ave                                                   Unliquidated
          Salisbury, MA 01952
                                                                                Disputed
          Date(s) debt was incurred 02/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          Ronald P Giovannacci                                                  Contingent
          32 Parsonage Lane                                                     Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred 10/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2033
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205,080.65
          Roy Hayward                                                           Contingent
          116 Caldwell Farms                                                    Unliquidated
          Newbury, MA 01922
                                                                                Disputed
          Date(s) debt was incurred  08/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702,032.26
          Rupert and/or Gail Annis                                              Contingent
          545 NEWBURYPORT TPK #28                                               Unliquidated
          Rowley, MA 01969
                                                                                Disputed
          Date(s) debt was incurred 01/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,260.08
          Ruth A Harris                                                         Contingent
          76 HIGH ST                                                            Unliquidated
          Amesbury, MA 01913
                                                                                Disputed
          Date(s) debt was incurred 03/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 60 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,651.48
          Ruth A Harris                                                         Contingent
          76 HIGH ST                                                            Unliquidated
          Amesbury, MA 01913
                                                                                Disputed
          Date(s) debt was incurred 11/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190,557.87
          Sheila Burke                                                          Contingent
          33 INTREPID CIRCLE UNIT 107                                           Unliquidated
          Marblehead, MA 01945
                                                                                Disputed
          Date(s) debt was incurred 11/16/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2006
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,290.32
          Stephen E Pierce                                                      Contingent
          5018 Woody Creek Lane, VW #9                                          Unliquidated
          Carrabassett Valley, ME 04947
                                                                                Disputed
          Date(s) debt was incurred 03/08/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2024
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70,203.23
          Steven Bartosik                                                       Contingent
          21 GATES RD                                                           Unliquidated
          Middleton, MA 01949
                                                                                Disputed
          Date(s) debt was incurred  11/01/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66,642.09
          Steven Harris                                                         Contingent
          5 ESSEX ST                                                            Unliquidated
          Amesbury, MA 01913
                                                                                Disputed
          Date(s) debt was incurred 02/01/2020
                                                                             Basis for the claim:
          Last 4 digits of account number 2121
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,447.58
          Susan Lindh                                                           Contingent
          2 STAUNTON RD                                                         Unliquidated
          Groveland, M 01834
                                                                                Disputed
          Date(s) debt was incurred      05/01/2014
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70,554.01
          Terri Hawthorne                                                       Contingent
          97 BALDWIN RD                                                         Unliquidated
          Warwick, RI 02886
                                                                                Disputed
          Date(s) debt was incurred  05/30/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2068
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 61 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,145.16
          Theresa M Follett                                                     Contingent
          2414 Founders Way                                                     Unliquidated
          Saugus, MA 01906
                                                                                Disputed
          Date(s) debt was incurred  06/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number 2067
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205,205.73
          Thomas and Patricia Bettencourt                                       Contingent
          101 LAKE ST                                                           Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred 05/01/2016
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250,725.81
          Todd Pierce                                                           Contingent
          7B McGowan Circle                                                     Unliquidated
          Lake George, NY 12845
                                                                                Disputed
          Date(s) debt was incurred 11/26/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2007
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,683.57
          Valerie Harris                                                        Contingent
          15 ALMENA WAY                                                         Unliquidated
          Seabrook, NH 03874
                                                                                Disputed
          Date(s) debt was incurred  03/01/2013
                                                                             Basis for the claim:
          Last 4 digits of account number 2022
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300,903.22
          Walsh Construction                                                    Contingent
          545 NEWBURYPORT TPK #28                                               Unliquidated
          Rowley, MA 01969
                                                                                Disputed
          Date(s) debt was incurred 11/01/2012
                                                                             Basis for the claim:
          Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,580.65
          William Downey                                                        Contingent
          72 Fairview Ave                                                       Unliquidated
          Peabody, MA 01960
                                                                                Disputed
          Date(s) debt was incurred  09/01/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2085
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250,725.81
          William O'Connor                                                      Contingent
          76 WASHINGTON ST                                                      Unliquidated
          Topsfield, MA 01983
                                                                                Disputed
          Date(s) debt was incurred      12/01/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                                      Desc Main
                                                                     Document      Page 62 of 106
 Debtor       Shamrock Finance LLC                                                                    Case number (if known)            21-10315-FJB
              Name

 3.106     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $309,793.64
           William Savoie                                                       Contingent
           12471 OAKBEND DR                                                     Unliquidated
           Fort Myers, FL 33905
                                                                                Disputed
           Date(s) debt was incurred  03/01/2019
                                                                             Basis for the claim:
           Last 4 digits of account number 2017
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Cox Automotive, Inc.
           Attn: Legal Department                                                                     Line     3.65
           6205 Peachtree Dunwoody Road
                                                                                                             Not listed. Explain
           Atlanta, GA 30328

 4.2       Thomas G. Nicholson, Esq.
           Finneran & Nicholson, P.C.                                                                 Line     3.57
           30 Green Street
                                                                                                             Not listed. Explain
           Newburyport, MA 01950


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                 16,722,110.65

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    16,722,110.65




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 19 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                    Desc Main
                                                                     Document      Page 63 of 106
 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-10315-FJB
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Auction Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                            ADESA, Inc.
                                                                                      Attn: EVP of Fin. and Op. and VP Legal
             List the contract number of any                                          11299 N. Illinois Street
                   government contract                                                Carmel, IN 46032


 2.2.        State what the contract or                   Vehicle Valuation
             lease is for and the nature of               Service Agreement
             the debtor's interest

                  State the term remaining
                                                                                      CarFax
             List the contract number of any                                          16630 Collection Center Drive
                   government contract                                                Chicago, IL 60693


 2.3.        State what the contract or                   Hosting Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                To July 10, 2021 -
                                                          Renewable Annually          Cloud at Work
             List the contract number of any                                          575 Eighth Avenue
                   government contract                                                New York, NY 10018


 2.4.        State what the contract or                   VINBasic Autos &
             lease is for and the nature of               Trucks Data Licensing
             the debtor's interest                        Agreement
                                                                                      DataOne Software, Division of Dominion
                  State the term remaining                8 months, renewable         Attn: SLA Claims
                                                          annually                    Suite 251C
             List the contract number of any                                          100 Cummings Center
                   government contract                                                Beverly, MA 01915




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 64 of 106
 Debtor 1 Shamrock Finance LLC                                                                Case number (if known)   21-10315-FJB
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Shamrock Finance LLC
             lease is for and the nature of               Marketer Agreement
             the debtor's interest

                  State the term remaining
                                                                                      David W. Pierce
             List the contract number of any                                          7 Ridgeview Road
                   government contract                                                Topsfield, MA 01983


 2.6.        State what the contract or                   Confidentiality and
             lease is for and the nature of               Non-Compete
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                      David W. Pierce
             List the contract number of any                                          7 Ridgeview Road
                   government contract                                                Topsfield, MA 01983


 2.7.        State what the contract or                   Facility Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Devaney Auto Auction
             List the contract number of any                                          9 Turnpike Rd
                   government contract                                                Ipswich, MA 01938


 2.8.        State what the contract or                   Employee Health
             lease is for and the nature of               Insurance Service
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                      HSAinsurance
             List the contract number of any                                          135 Wood Road
                   government contract                                                Braintree, MA 02184


 2.9.        State what the contract or                   Auction Floor Plan
             lease is for and the nature of               Administration
             the debtor's interest                        Agreement dated May
                                                          20, 2016
                  State the term remaining                                            Manheim Remarketing, Inc.
                                                                                      Attn: Jill Marciniak
             List the contract number of any                                          9005 Overlook Bouevard
                   government contract                                                Brentwood, TN 37027


 2.10.       State what the contract or                   Credit Risk
             lease is for and the nature of               Assessment Service
             the debtor's interest                        Agreement
                                                                                      Microbilt
                  State the term remaining                                            1640 Airport Rd
                                                                                      Suite 115
             List the contract number of any                                          Kennesaw, GA 30144
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 65 of 106
 Debtor 1 Shamrock Finance LLC                                                                Case number (if known)   21-10315-FJB
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   Office 365 Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Microsoft
             List the contract number of any                                          One Microsoft Way
                   government contract                                                Redmond, WA 98052


 2.12.       State what the contract or                   Payroll Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                            PayChex of New York LlC
                                                                                      714 Brooks St.
             List the contract number of any                                          Ste. 120
                   government contract                                                Rocy Hill, CT 06067


 2.13.       State what the contract or                   Accounting software- 3
             lease is for and the nature of               licenses - annual
             the debtor's interest                        renewal

                  State the term remaining
                                                                                      Sage50
             List the contract number of any                                          271 17th Street Northwest
                   government contract                                                Atlanta, GA 30363


 2.14.       State what the contract or                   Tacoma Lease Account
             lease is for and the nature of               No. *R470
             the debtor's interest

                  State the term remaining                TO Oct.13, 2021             Toyota Lease Trust
                                                                                      c/o Toyota Motor Credit Corp.
             List the contract number of any                                          1000 Bridgeport Avenue
                   government contract                                                Shelton, CT 06484


 2.15.       State what the contract or                   Credit Risk
             lease is for and the nature of               Assessment Service
             the debtor's interest                        Agreement

                  State the term remaining                                            TransUnion Risk and Alternative
                                                                                      Data Solutions, Inc.
             List the contract number of any                                          PO Box 209047
                   government contract                                                Dallas, TX 75320


 2.16.       State what the contract or                   Employment
             lease is for and the nature of               Agreement                   Victoria J. Robbin
             the debtor's interest                                                    9 Turnpike Rd
                                                                                      Ipswich, MA 01938
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 66 of 106
 Debtor 1 Shamrock Finance LLC                                                                Case number (if known)   21-10315-FJB
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                At Will

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47               Desc Main
                                                                     Document      Page 67 of 106
 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-10315-FJB
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Kevin Devaney                     9 Turnpike Road                                     Alfred Laustsen                  D   2.3
                                               Ipswich, MA 01938                                                                    E/F
                                                                                                                                    G




    2.2      Kevin Devaney                     9 Turnpike Road                                     DJJD, Inc.                       D   2.23
                                               Ipswich, MA 01938                                                                    E/F
                                                                                                                                    G




    2.3      Kevin Devaney                     9 Turnpike Road                                     Lawrence Kaplan                  D   2.40
                                               Ipswich, MA 01938                                                                    E/F
                                                                                                                                    G




    2.4      Kevin Devaney                     9 Turnpike Road                                     Leonard and Mary                 D   2.42
                                               Ipswich, MA 01938                                   Bonafanti                        E/F
                                                                                                                                    G




    2.5      Kevin Devaney                     9 Turnpike Road                                     Stephanie Harris                 D   2.62
                                               Ipswich, MA 01938                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                  Page 1 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 68 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Kevin Devaney                     9 Turnpike Road                                     Ann Gill                       D
                                               Ipswich, MA 01938                                                                  E/F       3.1
                                                                                                                                  G




    2.7      Kevin Devaney                     9 Turnpike Road                                     Benoit Brodeur                 D
                                               Ipswich, MA 01938                                                                  E/F       3.2
                                                                                                                                  G




    2.8      Kevin Devaney                     9 Turnpike Road                                     Boyd Jackson                   D
                                               Ipswich, MA 01938                                                                  E/F       3.3
                                                                                                                                  G




    2.9      Kevin Devaney                     9 Turnpike Road                                     Burke Family Trust,            D
                                               Ipswich, MA 01938                                   Kevin P. Burke Trust           E/F       3.4
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Casey Mesina                   D
                                               Ipswich, MA 01938                                                                  E/F       3.5
                                                                                                                                  G




    2.11     Kevin Devaney                     9 Turnpike Road                                     Charles D Whitten              D
                                               Ipswich, MA 01938                                                                  E/F       3.6
                                                                                                                                  G




    2.12     Kevin Devaney                     9 Turnpike Road                                     Charles Maihos                 D
                                               Ipswich, MA 01938                                                                  E/F       3.7
                                                                                                                                  G




    2.13     Kevin Devaney                     9 Turnpike Road                                     Christine T Karaffa            D
                                               Ipswich, MA 01938                                                                  E/F       3.8
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 2 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 69 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Kevin Devaney                     9 Turnpike Road                                     Colette A Willis               D
                                               Ipswich, MA 01938                                                                  E/F       3.9
                                                                                                                                  G




    2.15     Kevin Devaney                     9 Turnpike Road                                     Damian and Melanie             D
                                               Ipswich, MA 01938                                   Robert                         E/F       3.10
                                                                                                                                  G




    2.16     Kevin Devaney                     9 Turnpike Road                                     Damian and Melanie             D
                                               Ipswich, MA 01938                                   Robert                         E/F       3.11
                                                                                                                                  G




    2.17     Kevin Devaney                     9 Turnpike Road                                     David Sutherland               D
                                               Ipswich, MA 01938                                                                  E/F       3.12
                                                                                                                                  G




    2.18     Kevin Devaney                     9 Turnpike Road                                     Deborah Pierce                 D
                                               Ipswich, MA 01938                                                                  E/F       3.14
                                                                                                                                  G




    2.19     Kevin Devaney                     9 Turnpike Road                                     DEREK DUGUAY                   D
                                               Ipswich, MA 01938                                                                  E/F       3.15
                                                                                                                                  G




    2.20     Kevin Devaney                     9 Turnpike Road                                     Diana Lombard                  D
                                               Ipswich, MA 01938                                                                  E/F       3.16
                                                                                                                                  G




    2.21     Kevin Devaney                     9 Turnpike Road                                     Diane Dedam                    D
                                               Ipswich, MA 01938                                                                  E/F       3.17
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 3 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 70 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     Kevin Devaney                     9 Turnpike Road                                     Dianne Yurkavich               D
                                               Ipswich, MA 01938                                                                  E/F       3.18
                                                                                                                                  G




    2.23     Kevin Devaney                     9 Turnpike Road                                     Doug Laustsen                  D
                                               Ipswich, MA 01938                                                                  E/F       3.19
                                                                                                                                  G




    2.24     Kevin Devaney                     9 Turnpike Road                                     Edward & Gloria                D
                                               Ipswich, MA 01938                                   Jones                          E/F       3.20
                                                                                                                                  G




    2.25     Kevin Devaney                     9 Turnpike Road                                     Edward Christine               D
                                               Ipswich, MA 01938                                   Roman                          E/F       3.21
                                                                                                                                  G




    2.26     Kevin Devaney                     9 Turnpike Road                                     Estate of Leonard H.           D
                                               Ipswich, MA 01938                                   Kieley                         E/F       3.22
                                                                                                                                  G




    2.27     Kevin Devaney                     9 Turnpike Road                                     Francis Devaney                D
                                               Ipswich, MA 01938                                                                  E/F       3.23
                                                                                                                                  G




    2.28     Kevin Devaney                     9 Turnpike Road                                     Francis Green                  D
                                               Ipswich, MA 01938                                                                  E/F       3.25
                                                                                                                                  G




    2.29     Kevin Devaney                     9 Turnpike Road                                     Frank Foti                     D
                                               Ipswich, MA 01938                                                                  E/F       3.26
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 4 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 71 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.30     Kevin Devaney                     9 Turnpike Road                                     Frank Foti                     D
                                               Ipswich, MA 01938                                                                  E/F       3.27
                                                                                                                                  G




    2.31     Kevin Devaney                     9 Turnpike Road                                     Gail Annis                     D
                                               Ipswich, MA 01938                                                                  E/F       3.28
                                                                                                                                  G




    2.32     Kevin Devaney                     9 Turnpike Road                                     Gary Duguay                    D
                                               Ipswich, MA 01938                                                                  E/F       3.29
                                                                                                                                  G




    2.33     Kevin Devaney                     9 Turnpike Road                                     Gary Duguay                    D
                                               Ipswich, MA 01938                                                                  E/F       3.30
                                                                                                                                  G




    2.34     Kevin Devaney                     9 Turnpike Road                                     Gary Duguay                    D
                                               Ipswich, MA 01938                                                                  E/F       3.31
                                                                                                                                  G




    2.35     Kevin Devaney                     9 Turnpike Road                                     Gregory Bartosik               D
                                               Ipswich, MA 01938                                                                  E/F       3.32
                                                                                                                                  G




    2.36     Kevin Devaney                     9 Turnpike Road                                     Gregory Cole                   D
                                               Ipswich, MA 01938                                                                  E/F       3.33
                                                                                                                                  G




    2.37     Kevin Devaney                     9 Turnpike Road                                     Gregory Watkins                D
                                               Ipswich, MA 01938                                                                  E/F       3.34
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 5 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 72 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.38     Kevin Devaney                     9 Turnpike Road                                     Howard Klein                   D
                                               Ipswich, MA 01938                                                                  E/F       3.35
                                                                                                                                  G




    2.39     Kevin Devaney                     9 Turnpike Road                                     Irma Lampert                   D
                                               Ipswich, MA 01938                                                                  E/F       3.36
                                                                                                                                  G




    2.40     Kevin Devaney                     9 Turnpike Road                                     James Coffin                   D
                                               Ipswich, MA 01938                                                                  E/F       3.37
                                                                                                                                  G




    2.41     Kevin Devaney                     9 Turnpike Road                                     James Lynch                    D
                                               Ipswich, MA 01938                                                                  E/F       3.38
                                                                                                                                  G




    2.42     Kevin Devaney                     9 Turnpike Road                                     James Tedford                  D
                                               Ipswich, MA 01938                                                                  E/F       3.39
                                                                                                                                  G




    2.43     Kevin Devaney                     9 Turnpike Road                                     John Diller                    D
                                               Ipswich, MA 01938                                                                  E/F       3.40
                                                                                                                                  G




    2.44     Kevin Devaney                     9 Turnpike Road                                     John F Reynolds                D
                                               Ipswich, MA 01938                                                                  E/F       3.41
                                                                                                                                  G




    2.45     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.42
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 6 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 73 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.46     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.43
                                                                                                                                  G




    2.47     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.44
                                                                                                                                  G




    2.48     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.45
                                                                                                                                  G




    2.49     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.46
                                                                                                                                  G




    2.50     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.47
                                                                                                                                  G




    2.51     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.48
                                                                                                                                  G




    2.52     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.49
                                                                                                                                  G




    2.53     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.50
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 7 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 74 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.54     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.51
                                                                                                                                  G




    2.55     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.52
                                                                                                                                  G




    2.56     Kevin Devaney                     9 Turnpike Road                                     John H Ellis JR                D
                                               Ipswich, MA 01938                                                                  E/F       3.53
                                                                                                                                  G




    2.57     Kevin Devaney                     9 Turnpike Road                                     John Morin                     D
                                               Ipswich, MA 01938                                                                  E/F       3.54
                                                                                                                                  G




    2.58     Kevin Devaney                     9 Turnpike Road                                     K Diamond Builders             D
                                               Ipswich, MA 01938                                   LLC                            E/F       3.55
                                                                                                                                  G




    2.59     Kevin Devaney                     9 Turnpike Road                                     Kathy F Pierce                 D
                                               Ipswich, MA 01938                                                                  E/F       3.56
                                                                                                                                  G




    2.60     Kevin Devaney                     9 Turnpike Road                                     Keith Andrew Harris            D
                                               Ipswich, MA 01938                                                                  E/F       3.57
                                                                                                                                  G




    2.61     Kevin Devaney                     9 Turnpike Road                                     Kim Sutherland                 D
                                               Ipswich, MA 01938                                                                  E/F       3.60
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 8 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 75 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.62     Kevin Devaney                     9 Turnpike Road                                     Laurie T Cameron               D
                                               Ipswich, MA 01938                                                                  E/F       3.61
                                                                                                                                  G




    2.63     Kevin Devaney                     9 Turnpike Road                                     Lee A McNelly                  D
                                               Ipswich, MA 01938                                                                  E/F       3.62
                                                                                                                                  G




    2.64     Kevin Devaney                     9 Turnpike Road                                     Leia Kaplan                    D
                                               Ipswich, MA 01938                                                                  E/F       3.63
                                                                                                                                  G




    2.65     Kevin Devaney                     9 Turnpike Road                                     Liam Gill                      D
                                               Ipswich, MA 01938                                                                  E/F       3.64
                                                                                                                                  G




    2.66     Kevin Devaney                     9 Turnpike Road                                     Mark & Elizabeth               D
                                               Ipswich, MA 01938                                   Joyce JTWROS                   E/F       3.66
                                                                                                                                  G




    2.67     Kevin Devaney                     9 Turnpike Road                                     Mark Harrington                D
                                               Ipswich, MA 01938                                                                  E/F       3.67
                                                                                                                                  G




    2.68     Kevin Devaney                     9 Turnpike Road                                     Marylene Devaney               D
                                               Ipswich, MA 01938                                                                  E/F       3.68
                                                                                                                                  G




    2.69     Kevin Devaney                     9 Turnpike Road                                     Maureen J Brodeur              D
                                               Ipswich, MA 01938                                                                  E/F       3.69
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 9 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 76 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.70     Kevin Devaney                     9 Turnpike Road                                     Pacific Premier Trust          D
                                               Ipswich, MA 01938                                   Custodian FBO Dian             E/F       3.70
                                                                                                                                  G




    2.71     Kevin Devaney                     9 Turnpike Road                                     Paul Taylor                    D
                                               Ipswich, MA 01938                                                                  E/F       3.71
                                                                                                                                  G




    2.72     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.72
                                                                                                   FBO Kath
                                                                                                                                  G




    2.73     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.73
                                                                                                   FBO Chris
                                                                                                                                  G




    2.74     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.74
                                                                                                   FBO Edwar
                                                                                                                                  G




    2.75     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.75
                                                                                                   FBO Edwar
                                                                                                                                  G




    2.76     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.76
                                                                                                   FBO Emily
                                                                                                                                  G




    2.77     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.77
                                                                                                   FBO Lawre
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 10 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 77 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.78     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.78
                                                                                                   FBO Sonja
                                                                                                                                  G




    2.79     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.79
                                                                                                   FBO Terri
                                                                                                                                  G




    2.80     Kevin Devaney                     9 Turnpike Road                                     Pensco Trust                   D
                                               Ipswich, MA 01938                                   Company Custodian              E/F       3.80
                                                                                                   FBO Todd
                                                                                                                                  G




    2.81     Kevin Devaney                     9 Turnpike Road                                     PENSCO TRUST                   D
                                               Ipswich, MA 01938                                   COMPANY FBO                    E/F       3.81
                                                                                                   COLETTE A. WILL
                                                                                                                                  G




    2.82     Kevin Devaney                     9 Turnpike Road                                     Philip Knowles                 D
                                               Ipswich, MA 01938                                                                  E/F       3.82
                                                                                                                                  G




    2.83     Kevin Devaney                     9 Turnpike Road                                     Rina Sutherland                D
                                               Ipswich, MA 01938                                                                  E/F       3.83
                                                                                                                                  G




    2.84     Kevin Devaney                     9 Turnpike Road                                     Robert Skeffington             D
                                               Ipswich, MA 01938                                                                  E/F       3.84
                                                                                                                                  G




    2.85     Kevin Devaney                     9 Turnpike Road                                     Rolanda Lee                    D
                                               Ipswich, MA 01938                                   Sturtevant                     E/F       3.85
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 11 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 78 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.86     Kevin Devaney                     9 Turnpike Road                                     Rolanda Lee                    D
                                               Ipswich, MA 01938                                   Sturtevant                     E/F       3.86
                                                                                                                                  G




    2.87     Kevin Devaney                     9 Turnpike Road                                     Ronald J Pascucci              D
                                               Ipswich, MA 01938                                                                  E/F       3.87
                                                                                                                                  G




    2.88     Kevin Devaney                     9 Turnpike Road                                     Ronald P                       D
                                               Ipswich, MA 01938                                   Giovannacci                    E/F       3.88
                                                                                                                                  G




    2.89     Kevin Devaney                     9 Turnpike Road                                     Roy Hayward                    D
                                               Ipswich, MA 01938                                                                  E/F       3.89
                                                                                                                                  G




    2.90     Kevin Devaney                     9 Turnpike Road                                     Rupert and/or Gail             D
                                               Ipswich, MA 01938                                   Annis                          E/F       3.90
                                                                                                                                  G




    2.91     Kevin Devaney                     9 Turnpike Road                                     Ruth A Harris                  D
                                               Ipswich, MA 01938                                                                  E/F       3.91
                                                                                                                                  G




    2.92     Kevin Devaney                     9 Turnpike Road                                     Ruth A Harris                  D
                                               Ipswich, MA 01938                                                                  E/F       3.92
                                                                                                                                  G




    2.93     Kevin Devaney                     9 Turnpike Road                                     Sheila Burke                   D
                                               Ipswich, MA 01938                                                                  E/F       3.93
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 12 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 79 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.94     Kevin Devaney                     9 Turnpike Road                                     Stephen E Pierce               D
                                               Ipswich, MA 01938                                                                  E/F       3.94
                                                                                                                                  G




    2.95     Kevin Devaney                     9 Turnpike Road                                     Steven Bartosik                D
                                               Ipswich, MA 01938                                                                  E/F       3.95
                                                                                                                                  G




    2.96     Kevin Devaney                     9 Turnpike Road                                     Steven Harris                  D
                                               Ipswich, MA 01938                                                                  E/F       3.96
                                                                                                                                  G




    2.97     Kevin Devaney                     9 Turnpike Road                                     Susan Lindh                    D
                                               Ipswich, MA 01938                                                                  E/F       3.97
                                                                                                                                  G




    2.98     Kevin Devaney                     9 Turnpike Road                                     Terri Hawthorne                D
                                               Ipswich, MA 01938                                                                  E/F       3.98
                                                                                                                                  G




    2.99     Kevin Devaney                     9 Turnpike Road                                     Theresa M Follett              D
                                               Ipswich, MA 01938                                                                  E/F       3.99
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Thomas and Patricia            D
    0                                          Ipswich, MA 01938                                   Bettencourt                    E/F       3.100
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Todd Pierce                    D
    1                                          Ipswich, MA 01938                                                                  E/F       3.101
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 13 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                Desc Main
                                                                     Document      Page 80 of 106
 Debtor       Shamrock Finance LLC                                                            Case number (if known)   21-10315-FJB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.10     Kevin Devaney                     9 Turnpike Road                                     Valerie Harris                 D
    2                                          Ipswich, MA 01938                                                                  E/F       3.102
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Walsh Construction             D
    3                                          Ipswich, MA 01938                                                                  E/F       3.103
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     William Downey                 D
    4                                          Ipswich, MA 01938                                                                  E/F       3.104
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     William O'Connor               D
    5                                          Ipswich, MA 01938                                                                  E/F       3.105
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     William Savoie                 D
    6                                          Ipswich, MA 01938                                                                  E/F       3.106
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Francis Devaney                D
    7                                          Ipswich, MA 01938                                                                  E/F       3.24
                                                                                                                                  G




    2.10     Kevin Devaney                     9 Turnpike Road                                     Toyota Lease Trust             D
    8                                          Ipswich, MA 01938                                                                  E/F
                                                                                                                                  G   2.14




Official Form 206H                                                             Schedule H: Your Codebtors                                Page 14 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 81 of 106



 Fill in this information to identify the case:

 Debtor name         Shamrock Finance LLC

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)         21-10315-FJB
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $429,515.37
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,138,773.59
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,200,608.18
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 82 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Christine Roman                                             12/31/20                           $9,000.00          Secured debt
               2 Great Hill Drive                                          2/1/21 3/1/21                                         Unsecured loan repayments
               Topsfield, MA 01983
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Christine T Karaffa                                         12/31/20                           $9,000.00          Secured debt
               225A Fallon Road                                            2/1/21 3/1/21                                         Unsecured loan repayments
               Apt. 218
                                                                                                                                 Suppliers or vendors
               Stoneham, MA 02180
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               David Pierce                                                12/31/20                           $9,000.00          Secured debt
               7 Ridgeview Road                                                                                                  Unsecured loan repayments
               Topsfield, MA 01983                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Francis Green                                               1/5/21 2/1/21                    $10,125.00           Secured debt
               PO Box 488                                                  3/1/21                                                Unsecured loan repayments
               West Newbury, MA 01985
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               James J McNulty                                             12/14/20                         $51,782.76           Secured debt
               40 Court Street                                             12/28/20                                              Unsecured loan repayments
               Boston, MA 02108                                            2/12/21                                               Suppliers or vendors
                                                                           2/25/21
                                                                                                                                 Services
                                                                           3/8/21
                                                                           3/12/21                                               Other


       3.6.
               JEFFREY D. STERNKLAR LLC                                    1/11/21                         $130,418.00           Secured debt
               19th Floor                                                  2/8/21                                                Unsecured loan repayments
               101 Federal Street                                          2/12/21                                               Suppliers or vendors
               Boston, MA 02110                                            2/24/21
                                                                                                                                 Services
                                                                           2/26/21
                                                                           3/4/21 3/5/21                                         Other
                                                                           3/12/21
                                                                           3/12/21
                                                                           3/12/21
       3.7.
               John H Ellis JR                                             12/31/20                         $52,500.00           Secured debt
               178 Lowell Street                                           2/8/21 3/1/21                                         Unsecured loan repayments
               Peabody, MA 01960
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 83 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Kathy F Pierce                                              12/31/20                         $15,750.00           Secured debt
               7 Ridgeview Road                                            2/1/21 3/1/21                                         Unsecured loan repayments
               Topsfield, MA 01983
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.9.
               Laurie T Cameron                                            12/31/20                           $8,655.57          Secured debt
               64 Town Farm Road                                           2/1/21 3/1/21                                         Unsecured loan repayments
               Ipswich, MA 01938
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Lawrence P Kaplan                                              12/31/20                         $17,625.00           Secured debt
               16 Douglas Ave                                              2/1/21 3/2/21                                         Unsecured loan repayments
               Wilmington, MA 01887
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Lee Sturtevant                                                 2/12/21                          $25,529.21           Secured debt
               PO Box 1522                                                                                                       Unsecured loan repayments
               Manchester, MA 01944
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            MID MANAGEMENT GRP INC                                         12/21/20                         $77,875.00           Secured debt
               8 Cabot Road                                                12/30/20                                              Unsecured loan repayments
               Suite 1900                                                  1/13/21                                               Suppliers or vendors
               Woburn, MA 01801                                            1/13/21
                                                                                                                                 Services
                                                                           1/21/21
                                                                           1/25/21                                               Other
                                                                           2/2/21 3/8/21
                                                                           3/10/21
                                                                           3/12/21
                                                                           3/12/21
       3.13
       .
            PENSCO TRUST COMPANY FBO                                       1/4/21 2/3/21                      $8,215.23          Secured debt
               COLETTE WILLIS                                              3/3/21                                                Unsecured loan repayments
               560 Mission Street
                                                                                                                                 Suppliers or vendors
               Suite 1300
                                                                                                                                 Services
               San Francisco, CA 94105
                                                                                                                                 Other


       3.14
       .
            Rupert Annis                                                   12/31/20                         $15,875.00           Secured debt
               545 Newburyport Tpk. #28                                    2/1/21 3/2/21                                         Unsecured loan repayments
               Rowley, MA 01969
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                           Desc Main
                                                                     Document      Page 84 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       .
            VERDOLINO & LOWEY PC                                           3/11/21                          $54,217.00           Secured debt
               Pine Brook Office Park                                      3/11/21                                               Unsecured loan repayments
               124 Washington Street                                                                                             Suppliers or vendors
               Foxboro, MA 02035
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Walsh Construction                                             12/31/20                           $6,999.99          Secured debt
               545 Newburyport Tpk. #28                                    2/11/21                                               Unsecured loan repayments
               Rowley, MA 01969                                            3/2/21
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Devaney Auto Auction                                        1/1/2021                           $8,000.00        Rent and Utilities
               9 Turnpike Rd                                               2/1/2021
               Ipswich, MA 01938                                           3/1/2021
               Affiliated through common ownership

       4.2.    Department of Auction Services                              2/7/2020                         $14,616.00         Auction Service Fees - Devaney
               154 Highland Ave                                            2/27/2020                                           Auto Action
               Arlington, MA 02476                                         3/3/2020
               Creditor of entity affiliated through                       3/12/2020
               common ownership                                            5/31/2020
                                                                           5/31/2020
                                                                           5/31/2020
                                                                           8/25/2020
                                                                           9/2/2020
                                                                           10/1/2020
                                                                           10/13/2020
                                                                           10/27/2020

       4.3.    Auction Edge                                                11/30/2020                         $2,786.00        Hosted Software-Devaney Auto
               PO Box 560                                                                                                      Auction
               Spokane, WA 99210
               Creditor of entity affiliated through
               common ownership

       4.4.    IPFS                                                        11/30/2020                         $1,336.82        Insurance-Devaney Auto
               PO Box 32144                                                11/30/2020                                          Auction
               New York, NY 10087
               Creditor of entity affiliated through
               common ownership

       4.5.    James Price Inc                                             1/4/2021                           $2,522.50        Rent
               5 Turnpike Rd
               Ipswich, MA 01938
               Creditor of entity affiliated through
               common ownership

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 85 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.6.    National Grid                                               11/30/2020                             $70.56         Gas bill-Devaney Auto Auction
               PO Box 11735
               Newark, NJ 07101
               Creditor of entity affiliated through
               common ownership

       4.7.    Town of Ipswich                                             11/30/2020                           $545.82          Electric bill-Devaney Auto
               272 High Street                                             11/30/2020                                            Auction
               Ipswich, MA 01938
               Creditor of entity affiliated through
               common ownership

       4.8.    Verizon                                                     11/30/2020                           $263.48          Phone/internet-Devaney Auto
               PO Box 15124                                                                                                      Auction
               Albany, NY 12212
               Creditor of entity affiliated through
               common ownership

       4.9.    HONDA FINANCIAL SVCS                                        4/7/2020                           $2,603.04          AUTO LEASE - Personnal
               PO Box 7829                                                 5/7/2020                                              Guaranty
               Philadelphia, PA 19101-7829                                 6/9/2020
               Kevin Devaney personal guaranty                             7/7/2020
                                                                           8/7/2020
                                                                           9/9/2020
                                                                           10/7/2020
                                                                           11/7/2020
                                                                           12/7/2020
                                                                           1/7/2021
                                                                           2/7/2021
                                                                           3/7/2021

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 86 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Route 38 Motors LLC                               Default 55a -             Essex Superior Court                   Pending
               2077CV01197                                       Pending Hearing                                                  On appeal
                                                                 for Default
                                                                                                                                  Concluded
                                                                 Judgment 55b2

       7.2.    Robert Giuliano LLC                               Default 55a -             Essex Superior Court                   Pending
               2077CV01002                                       Pending Hearing                                                  On appeal
                                                                 for Default
                                                                                                                                  Concluded
                                                                 Judgment 55b2

       7.3.    Jaber Brothers Incorporated                       Balance Due on            Essex Superior Court                   Pending
               1577CV0112                                        Execution                                                        On appeal
                                                                                                                                  Concluded


       7.4.    Cyber Motors Inc                                  Default Judgment          Essex Superior Court                   Pending
               1577CV00378                                                                                                        On appeal
                                                                                                                                  Concluded


       7.5.    Southern Auto (Broderick)                         Stayed -                  Essex Superior Court                   Pending
               1577CV01321                                       Collecting out of                                                On appeal
                                                                 NH Bankruptcy
                                                                                                                                  Concluded
                                                                 Settlement

       7.6.    Laurel Hill Auto Sales                            Settled & Fully           Essex Superior Court                   Pending
               1577CV01587                                       Paid                                                             On appeal
                                                                                                                                  Concluded


       7.7.    McEwan, Maria                                     Stayed                    Essex Superior Court                   Pending
               1677CV00223                                       Bankruptcy -                                                     On appeal
                                                                 Discharged
                                                                                                                                  Concluded


       7.8.    MPX Auto Group                                    Default Judgment          Essex Superior Court                   Pending
               1677CV01307                                       - Execution Issued                                               On appeal
                                                                                                                                  Concluded


       7.9.    Boston Auto Brokers                               AFJ & Execution           Essex Superior Court                   Pending
               1677CV01729                                       issued                                                           On appeal
                                                                                                                                  Concluded


       7.10 Savic Auto Brokers                                   AFJ & Execution           Essex Superior Court                   Pending
       .    1777CV00215                                          issued                                                           On appeal
                                                                                                                                  Concluded


       7.11 Santo Domingo                                        MSJ Allowed.              Essex Superior Court                   Pending
       .    1777CV00303                                                                                                           On appeal
                                                                                                                                  Concluded


       7.12 FMS Auto Sales                                       Default Judgment          Essex Superior Court                   Pending
       .    1777CV00865                                          - Requesting                                                     On appeal
                                                                 Execution - in
                                                                                                                                  Concluded
                                                                 process




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 87 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.13 Main Auto Mall (Deolivera)                           Default Judgment          Essex Superior Court                   Pending
       .    1777CV01357                                          - Execution Issued                                               On appeal
                                                                                                                                  Concluded


       7.14 Tanner, Jason                                        Default Judgment          Essex Superior Court                   Pending
       .    1877CV01895                                          - Execution Issued                                               On appeal
                                                                                                                                  Concluded


       7.15 JTS Auto & Truck                                     AFJ - Payments            Essex Superior Court                   Pending
       .    1977CV00118                                          being made                                                       On appeal
                                                                 thereunder
                                                                                                                                  Concluded


       7.16 Mejia, Renzo                                         Discharged in             Essex Superior Court                   Pending
       .    1977CV00119                                          BKTY - Mortgage                                                  On appeal
                                                                 still on Property
                                                                                                                                  Concluded


       7.17 Family Auto Mall                                     Default Judgment          Essex Superior Court                   Pending
       .    1977CV00901                                          - Execution Issued                                               On appeal
                                                                                                                                  Concluded


       7.18 Alpha Motors LLC                                     Default Judgment          Essex Superior Court                   Pending
       .    1977CV00949                                          - Execution Issued                                               On appeal
                                                                                                                                  Concluded


       7.19 Hameideh Group LLC                                   Filed - to be             Essex Superior Court                   Pending
       .    2077CV00132                                          dismissed without                                                On appeal
                                                                 prejduce and
                                                                                                                                  Concluded
                                                                 refile in CT

       7.20 New To You Auto Sales                                Principal                 Essex Superior Court                   Pending
       .    2077CV00263                                          discharged in                                                    On appeal
                                                                 BKTY - to
                                                                                                                                  Concluded
                                                                 subpoena banks
                                                                 then DJ

       7.21 Eastern Sales et al                                  Settlement                Essex Superior Court                   Pending
       .    2077CV00694                                          breakdown -                                                      On appeal
                                                                 Discovery sent to
                                                                                                                                  Concluded
                                                                 opposing counsel

       7.22 Jonah Motors                                         9a Motion & for           Suffolk Superior (BLS)                 Pending
       .    1784CV03458                                          Execution 1 year                                                 On appeal
                                                                 elapsed - Pending
                                                                                                                                  Concluded

       7.23 Source One Financial                                 Pending Final             Suffolk Superior (BLS)                 Pending
       .    2084CV00702                                          Judgment entered                                                 On appeal
                                                                 by Clerk - To be
                                                                                                                                  Concluded
                                                                 Appealed

       7.24 Hot Rides                                            Default 55a -             Salem District Court                   Pending
       .    1936CV000029                                         Request for                                                      On appeal
                                                                 Default Judgment
                                                                                                                                  Concluded
                                                                 to be filed


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 88 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.25 DKING                                                Fully collected           Salem District Court                   Pending
       .    1936CV000799                                         after sale of real                                               On appeal
                                                                 estate
                                                                                                                                  Concluded


       7.26 Paul St. Louis                                       Default Judgment          Salem District Court                   Pending
       .    1536CV000885                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.27 Anytime Automobile                                   Fully paid per            Salem District Court                   Pending
       .    1536CV000991                                         Settlement                                                       On appeal
                                                                 Agreement
                                                                                                                                  Concluded


       7.28 Wensel Hobson, James                                 AFJ - Payments            Salem District Court                   Pending
       .    1636CV000182                                         being made                                                       On appeal
                                                                 thereunder
                                                                                                                                  Concluded


       7.29 E&R Motors                                           Pending on the            Salem District Court                   Pending
       .    1636CV000203                                         docket…some                                                      On appeal
                                                                 settlement
                                                                                                                                  Concluded
                                                                 discussion

       7.30 Laureano, Edenval et al                              AFJ - Payments            Salem District Court                   Pending
       .    1736CV000391                                         made in full                                                     On appeal
                                                                                                                                  Concluded


       7.31 Whipout Auto                                         Execution                 Salem District Court                   Pending
       .    1836CV000010                                         recently recorded                                                On appeal
                                                                 on real property
                                                                                                                                  Concluded

       7.32 Cavuoto, Angelo                                      Stayed for                Salem District Court                   Pending
       .    1836CV000071                                         Chapter 13 BKTY                                                  On appeal
                                                                 filed by Defendant
                                                                                                                                  Concluded


       7.33 McGowan, Kenneth                                     Default Judgment          Salem District Court                   Pending
       .    1836CV000150                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.34 Hot Wheels                                           Default Judgment          Salem District Court                   Pending
       .    1836CV000308                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.35 Sabet, Wally                                         Discharged in             Salem District Court                   Pending
       .    1836CV000474                                         BKTY - no                                                        On appeal
                                                                 suggestion filed
                                                                                                                                  Concluded
                                                                 by defendant

       7.36 Thomas, Stephen                                      Default Judgment          Salem District Court                   Pending
       .    1836CV000506                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 89 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.37 W & D Auto Sales                                     Default Judgment          Salem District Court                   Pending
       .    1836CV000754                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.38 NH Select Truck-Auto                                 Voluntarily               Salem District Court                   Pending
       .    1836CV000755                                         Dismissed -                                                      On appeal
                                                                 Balance Paid in
                                                                                                                                  Concluded
                                                                 Full

       7.39 Martins, Paulo                                       Defualt Judgment          Salem District Court                   Pending
       .    1836CV000854                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.40 Brevik Auto Sales                                    Default Judgment          Salem District Court                   Pending
       .    1936CV000050                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.41 Sulejmanovic, Adnan                                  Supplementary             Salem District Court                   Pending
       .    1936SP000006                                         Process filed                                                    On appeal
                                                                                                                                  Concluded


       7.42 Savic, Gordon                                        Supplementary             Salem District Court                   Pending
       .    1936SP000007                                         Process filed                                                    On appeal
                                                                                                                                  Concluded


       7.43 Hot Wheels (Michal Micheal)                          Supplementary             Salem District Court                   Pending
       .    1936SP000008                                         Process filed                                                    On appeal
                                                                                                                                  Concluded


       7.44 Roslindale Auto Sales                                Default 55a -             Salem District Court                   Pending
       .    2036CV000172                                         drafting Default                                                 On appeal
                                                                 Judgment 55b
                                                                                                                                  Concluded
                                                                 request

       7.45 Roxbury Motors                                       Need to serve             Salem District Court                   Pending
       .    2036CV000379                                         subpoena again                                                   On appeal
                                                                 on Banks
                                                                                                                                  Concluded

       7.46 Oval Motors                                          Request for               Salem District Court                   Pending
       .    2036CV000422                                         Defualt Judgment                                                 On appeal
                                                                 filed
                                                                                                                                  Concluded

       7.47 Garefalakis                                          Default Judgment          Salem District Court                   Pending
       .    1836CV000008                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded


       7.48 Kay Auto Sales                                       Default Judgment          Salem District Court                   Pending
       .    1836CV000029                                         & Execution                                                      On appeal
                                                                 issued
                                                                                                                                  Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 90 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.49 Vrankic, Miran                                       Default 55a - Lis         Salem District Court                   Pending
       .    1836CV000749                                         Pendens -                                                        On appeal
                                                                 Pending AFJ for
                                                                                                                                  Concluded
                                                                 Payment &
                                                                 Mortgage

       7.50 All Wheels                                           Discharged in             Salem District Court                   Pending
       .    1836CV000363                                         BKTY                                                             On appeal
                                                                                                                                  Concluded


       7.51 Green Light Auto                                     Service made on           Ipswich District Court                 Pending
       .    2140CV000011                                         individual -                                                     On appeal
                                                                 pending Answer
                                                                                                                                  Concluded

       7.52 Commonwealth Auto                                    AFJ - pending             Ipswich District Court                 Pending
       .    2040CV000057                                         Payment                                                          On appeal
                                                                                                                                  Concluded


       7.53 JGS Auto Sales                                       AFJ - pending             Ipswich District Court                 Pending
       .    2040CV000058                                         Payments                                                         On appeal
                                                                                                                                  Concluded


       7.54 Allard, Kristin                                      Settled - Pending         RI Bankruptcy Court                    Pending
       .    BK No. 18-10820 (Ch 7)                               dividend from                                                    On appeal
                                                                 Trustee's AP
                                                                                                                                  Concluded


       7.55 Cavuoto, Angelo                                      Pending                   MA Bankruptcy Court                    Pending
       .    BK No. 18-12622 (Ch 13)                              Payments per                                                     On appeal
                                                                 Plan
                                                                                                                                  Concluded


       7.56 Joan M. Figuereo-Castillo                            Underlying Action         MA Bankruptcy Court                    Pending
       .    BK No. 18-14276 (Ch 7)                               to Adversary                                                     On appeal
                                                                 Proceeding
                                                                                                                                  Concluded

       7.57 Joan M. Figuereo-Castillo                            Settlement                MA Bankruptcy Court                    Pending
       .    AP No. 19-01014                                      Agreement -                                                      On appeal
                                                                 pending payments
                                                                                                                                  Concluded


       7.58 Yeskevicz, Philip (Kay Auto)                         Discharged                MA Bankruptcy Court                    Pending
       .    BK No. 19-41323                                                                                                       On appeal
                                                                                                                                  Concluded


       7.59 Vasques, Edgard                                      Underlying Action         MA Bankruptcy Court                    Pending
       .    BK No. 16-10026                                      to Adversary                                                     On appeal
                                                                 Proceeding
                                                                                                                                  Concluded

       7.60 Vasques, Edgard                                      Settled - Pending         MA Bankruptcy Court                    Pending
       .    AP No. 16-01077                                      Payments                                                         On appeal
                                                                                                                                  Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                       Desc Main
                                                                     Document      Page 91 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.61 Mejia, Renzo                                         Discharged                MA Bankruptcy Court                    Pending
       .    BK No. 19-41796                                                                                                       On appeal
                                                                                                                                  Concluded


       7.62 Arias, Edgar (NTY/Roxbury)                           Discharged                MA Bankruptcy Court                    Pending
       .    BK No. 20-40394                                                                                                       On appeal
                                                                                                                                  Concluded


       7.63 Tremblay, Roland (All                                Discharged                MA Bankruptcy Court                    Pending
       .    Wheels)                                                                                                               On appeal
               BK No. 19-40372
                                                                                                                                  Concluded


       7.64 Rodriguez, Romulo                                    Closed - Settled          MA Bankruptcy Court                    Pending
       .    BK No. 15-12640                                      with Trustee re:                                                 On appeal
                                                                 Source One
                                                                                                                                  Concluded
                                                                 assignment

       7.65 Vrankic, Miran & Dragana                             Default Judgment          MA Bankruptcy Court                    Pending
       .    BK No. 16-10394                                      entered                                                          On appeal
                                                                                                                                  Concluded


       7.66 Shamrock Finance                                     Court Ordered             Hingham District Court                 Pending
       .    (Plaintiff-in-counterclaim)                          Mediation                                                        On appeal
               1858CV000395                                      scheduled for
                                                                                                                                  Concluded
                                                                 March 18, 2021

       7.67 Shamrock Finance                                     Court Ordered             Hingham District Court                 Pending
       .    (Plaintiff-in-counterclaim)                          Mediation                                                        On appeal
               1858CV000396                                      scheduled for
                                                                                                                                  Concluded
                                                                 March 18, 2021

       7.68 Shamrock Finance                                     Small Claims -            BMC West Roxbury                       Pending
       .    (Co-Defendant / Dealer -                             Plaintiff                                                        On appeal
               Edouard Samedi d/b/a Twin                         Alexandrine
                                                                                                                                  Concluded
               Motorsport)                                       Policar -
               2006SC000535EF                                    Dismissed -
                                                                 Hearing held on
                                                                 October 8, 2020

       7.69 Dalvin Martinez                                      Wage                      Essex Superior Court                   Pending
       .    2077CV00932                                          Garnishment                                                      On appeal
                                                                 against principal
                                                                                                                                  Concluded
                                                                 of W&D Auto
                                                                 Sales (See, Row
                                                                 38) Trustee
                                                                 Answered; DAH
                                                                 Cancelled

       7.70 Brevik Auto Sales, Inc. et al                        Wage                      Worcester District Court               Pending
       .    2062CV001119                                         Garnishment                                                      On appeal
                                                                 against principal
                                                                                                                                  Concluded
                                                                 of Brevik Auto
                                                                 Slaes (See, Row
                                                                 41)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                               Desc Main
                                                                     Document      Page 92 of 106
 Debtor      Shamrock Finance LLC                                                                           Case number (if known) 21-10315-FJB



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.71 Michael Digloria, et al                              MSJ v. principal of          Merrimack (NH) Superior                     Pending
       .    217-2021-CV-9                                        Allenstown Auto              Court                                       On appeal
                                                                 Sales LLC
                                                                                                                                          Concluded

       7.72 Allenstown Auto Sales LLC                            Bankruptcy Case              US Bankrutpcy Court (NH)                    Pending
       .    19-11606-BAH                                         Closed -                                                                 On appeal
                                                                 10/20/2020
                                                                                                                                          Concluded

       7.73 Broderick, Patrick                                   Discharge -                  US Bankrutpcy Court (NH)                    Pending
       .    15-11666-BAH                                         1-26-2016                                                                On appeal
                                                                 (Payments being
                                                                                                                                          Concluded
                                                                 made per
                                                                 settlement)

       7.74 Shamrock Finance (Plaintiff -                        SC Hearing                   Hingham District Court                      Pending
       .    Michael Sheskey)                                     scheduled on                                                             On appeal
               2058SC000453                                      April 30, 2021 at
                                                                                                                                          Concluded
                                                                 10:30 AM


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss                Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 12
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 21-10315                    Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 93 of 106
 Debtor        Shamrock Finance LLC                                                                     Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               12/31/2020                $900.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.2.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               1/31/2021               $3,510.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.3.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               2/12/2021             $25,000.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.4.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               2/24/2021             $25,000.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.5.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               2/26/2021             $25,000.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 21-10315                    Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 94 of 106
 Debtor        Shamrock Finance LLC                                                                     Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.6.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               2/28/2021             $11,625.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.7.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               3/5/2021              $25,000.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.8.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Streeet
                Boston, MA 02110                                                                                               3/12/2021             $12,645.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.9.    Jeffrey D. Sternklar LLC
                19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               3/12/2021               $1,167.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




       11.10 Jeffrey D. Sternklar LLC
       .     19th Floor
                101 Federal Street
                Boston, MA 02110                                                                                               3/12/2021                 $571.00

                Email or website address
                jeffrey@sternklarlaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 95 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.11 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               12/4/2020               $2,700.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.12 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               12/11/2020            $15,000.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.13 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               12/18/2020              $4,500.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.14 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               12/24/2020              $2,937.50

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 96 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.15 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               1/8/2021                $4,437.50

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.16 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               1/1/2021                $2,750.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.17 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               1/15/2021               $5,375.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.18 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               1/22/2021               $4,000.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 16
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 97 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.19 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               1/29/2021               $1,875.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.20 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               3/5/2021                $1,875.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.21 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               2/26/2021               $2,500.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.22 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               3/12/2021               $6,125.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                     Document      Page 98 of 106
 Debtor      Shamrock Finance LLC                                                                        Case number (if known) 21-10315-FJB



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.23 Mid-Market Management
       .     Group
                8 Cabot Road
                Suite 1900
                Woburn, MA 01801                                                                                               3/12/2021             $41,500.00

                Email or website address
                jpicano@m-mmg.com

                Who made the payment, if not debtor?




       11.24 Verdolino & Lowey
       .     Pine Brook Office Park
                124 Washington Street
                Foxboro, MA 02035                                                                                              3/11/2021             $42,000.00

                Email or website address
                Cjalbert@vlpc.com

                Who made the payment, if not debtor?




       11.25 Verdolino & Lowey
       .     Pine Brook Office Park
                124 Washington Street
                Foxboro, MA 02035                                                                                              3/11/2021               $8,000.00

                Email or website address
                Cjalbert@vlpc.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers            Total amount or
                                                                                                                      were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer           Total amount or
               Address                                           payments received or debts paid in exchange             was made                         value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 21-10315                    Doc 68              Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                     Document      Page 99 of 106
 Debtor        Shamrock Finance LLC                                                                     Case number (if known) 21-10315-FJB




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     9 TURNPIKE ROAD                                                                                           From 2019 to Current
                 IPSWICH, MA 01938

       14.2.     116 TOPSFIELD RD                                                                                          From 2008 to 2019
                 WENHAM, MA 01984

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Names, addresses, phone numbers, emails, copy of Drivers License,
                  Social security numbers, Bank account and routing numbers
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                               Desc Main
                                                                 Document     Page 100 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Newbury Self Storage                                          Kevin Devaney 126                    Old paperwork, receipts, files          No
       US 1 131 Newburyport Turnpike                                 Merrimac St #12                                                              Yes
       Newbury, MA 01951                                             Newburyport MA 01950



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Empire Auto Sales                                             Devaney Auto Auction                 2006 AUDI A6                                  $300.00
       1873 Washington Street                                        9 Turnpike Rd                        WAUDH74F16N160186
       Stoughton, MA 02072                                           IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                            Value
       AUTO EXPRESS                                                  Devaney Auto Auction                 2014 NISSAN SENTRA                         $5,131.00
       95 Washington Street                                          9 Turnpike Rd                        3N1AB7AP4EY332297
       Foxboro, MA 02035                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                            Value
       AUTO EXPRESS                                                  Devaney Auto Auction                 2011 DODGE CALIBER                         $3,163.00
       95 Washington Street                                          9 Turnpike Rd                        1B3CB3HA9BD257211
       Foxboro, MA 02035                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                            Value
       AUTO EXPRESS                                                  Devaney Auto Auction                 2010 ACURA TL                              $5,731.00
       95 Washington Street                                          9 Turnpike Rd                        19UUA9F2XAA008275
       Foxboro, MA 02035                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                            Value
       AUTO EXPRESS                                                  Devaney Auto Auction                 2007 VW JETTA                              $2,062.00
       95 Washington Street                                          9 Turnpike Rd                        3VWEG71K87M056802
       Foxboro, MA 02035                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                            Value
       AUTO EXPRESS                                                  Devaney Auto Auction                 2006 BMW X3                                $2,759.00
       95 Washington Street                                          9 Turnpike Rd                        WBXPA93486WD29460
       Foxboro, MA 02035                                             IPSWICH, MA 01938




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                 Document     Page 101 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



       Owner's name and address                                      Location of the property             Describe the property                          Value
       BOSTON MOTORS INC                                             Devaney Auto Auction                 2004 INFINITI QX56                       $2,970.00
       47 Mystic Street                                              9 Turnpike Rd                        5N3AA08C94N808956
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       BOSTON MOTORS INC                                             Devaney Auto Auction                 2014 MITSUBISHI LANCER                   $3,328.00
       47 Mystic Street                                              9 Turnpike Rd                        JA32U2FU4EU019913
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       BOSTON MOTORS INC                                             Devaney Auto Auction                 2011 DODGE G.CARAVAN                     $1,326.00
       47 Mystic Street                                              9 Turnpike Rd                        2D4RN3DG9BR719387
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       BOSTON MOTORS INC                                             Devaney Auto Auction                 2010 DODGE G.CARAVAN                     $2,147.00
       47 Mystic Street                                              9 Turnpike Rd                        2D4RN4DEXAR331328
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       BOSTON MOTORS INC                                             Devaney Auto Auction                 2010 DODGE G.CARAVAN                     $1,220.00
       47 Mystic Street                                              9 Turnpike Rd                        2D4RN4DE1AR164826
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       EASTERN SALES- Moises                                         Devaney Auto Auction                 2008 HYUNDAI SANTA FE                    $3,101.00
       153 Ferry Street                                              9 Turnpike Rd                        5NMSG73D68H136141
       Everett, MA 02149                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2008 NISSAN ALTIMA                       $1,325.00
       519 S. Union Street                                           9 Turnpike Rd                        1N4BL24E68C107300
       Lawrence, MA 01843                                            IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2003 TOYOTA MATIX                        $1,295.00
       519 S. Union Street                                           9 Turnpike Rd                        2T1KR32E33C084902
       Lawrence, MA 01843                                            IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2008 SATURN VUE                            $464.00
       519 S. Union Street                                           9 Turnpike Rd                        3GSCL93Z08S705652
       Lawrence, MA 01843                                            IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2008 ACURA MDX                           $4,260.00
       519 S. Union Street                                           9 Turnpike Rd                        2HNYD28678H551703
       Lawrence, MA 01843                                            IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2010 FORD FLEX                           $2,335.00
       519 S. Union Street                                           9 Turnpike Rd                        2FMGK5BC2ABA79602
       Lawrence, MA 01843                                            IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                          Value
       FIND MY CAR                                                   Devaney Auto Auction                 2013 KIA OPTIMA                          $3,890.00
       519 S. Union Street                                           9 Turnpike Rd                        5XXGM4A73DG257700
       Lawrence, MA 01843                                            IPSWICH, MA 01938



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
               Case 21-10315                     Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                          Desc Main
                                                                 Document     Page 102 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



       Owner's name and address                                      Location of the property             Describe the property                           Value
       INTERSTATE                                                    Devaney Auto Auction                 2007 PONTIAC GRAND PRIX                     $625.00
       20 Hampshire Road                                             9 Turnpike Rd                        2G2WP552571213073
       Salem, NH 03079                                               IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       JR AUTO SALES                                                 Devaney Auto Auction                 2007 CADILLAC CTS                         $1,980.00
       735 Broadway                                                  9 Turnpike Rd                        1G6DP577770108268
       Melrose, MA 02176                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       JR AUTO SALES                                                 Devaney Auto Auction                 2007 CADILLAC DTS DTS                     $2,658.00
       735 Broadway                                                  9 Turnpike Rd                        1G6KD57Y07U2270006
       Melrose, MA 02176                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       JR AUTO SALES                                                 Devaney Auto Auction                 2004 CHVROLET TAHOE                       $1,770.00
       735 Broadway                                                  9 Turnpike Rd                        1GNEK13T84J139649
       Melrose, MA 02176                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       JR AUTO SALES                                                 Devaney Auto Auction                 2008 CADILLAC STS                         $3,344.00
       735 Broadway                                                  9 Turnpike Rd                        1G6DW67V280101494
       Melrose, MA 02176                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       JR AUTO SALES                                                 Devaney Auto Auction                 2006 NISSAN MURANO                        $2,000.00
       735 Broadway                                                  9 Turnpike Rd                        JN8AZ08W86W521173
       Melrose, MA 02176                                             IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       LAJOYA                                                        Devaney Auto Auction                 2009 MITSUBISHI                           $2,741.00
       1420 North Shore Road                                         9 Turnpike Rd                        OUTLANDER
       Revere, MA 02151                                              IPSWICH, MA 01938                    JA4LT31W19Z008636

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PLATINUM                                                      Everett Used Cars                    2016 NISSAN ROGUE                       $13,376.00
       1528 Middlesex Street                                         70 Chelsea St.                       KNMAT2MV2GP540046
       Lowell, MA 01851                                              Everett, MA 02149

       Owner's name and address                                      Location of the property             Describe the property                           Value
       CUSTOMER FIRST                                                Devaney Auto Auction                 2007 FORD ESCAPE                          $2,792.00
       1148 Davol Street                                             9 Turnpike Rd                        1FMCU94197KA01635
       Fall River, MA 02720                                          IPSWICH, MA 01938

       Owner's name and address                                      Location of the property             Describe the property                           Value
       READING AUTO EXCHANGE                                         Devaney Auto Auction                 2007 TOYOTA CAMRY                         $3,477.00
       4 Minot Street                                                9 Turnpike Rd                        4T1BK46K47U503483
       Reading, MA 01867                                             IPSWICH, MA 01938


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 22
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 21-10315                    Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                                   Desc Main
                                                                 Document     Page 103 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Victoria J. Robbin                                                                                                         Since June 2020
                    9 Turnpike Rd
                    Ipswich, MA 01938
       26a.2.       Keith Harris, CPA                                                                                                          2005-2020
                    8 Central St.
                    Topsfield, MA 01983

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Keith Harris, CPA                                                                                                          2005-2020
                    8 Central St.
                    Topsfield, MA 01983


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 23
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 21-10315                    Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                 Document     Page 104 of 106
 Debtor      Shamrock Finance LLC                                                                       Case number (if known) 21-10315-FJB



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       David W. Pierce, CPA                                                                                                 2005-2020
                    7 Ridgeview Road
                    Topsfield, MA 01983

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Victoria J. Robbin
                    9 Turnpike Rd
                    Ipswich, MA 01938
       26c.2.       Keith Harris, CPA
                    8 Central St.
                    Topsfield, MA 01983
       26c.3.       Kevin Devaney
                    126 Merrimac St #12
                    Newburyport, MA 01950
       26c.4.       Verdolino & Lowey
                    124 Washington St
                    Foxboro, MA 02035

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Leader Bank
                    48 Northern Ave
                    Boston, MA 02210
       26d.2.       Verdolino & Lowey
                    124 Washington St
                    Foxboro, MA 02035

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Victoria J. Robbin
       .                                                                                    Various                  Various

                Name and address of the person who has possession of
                inventory records
                Victoria J. Robbin
                9 Turnpike Rd
                Ipswich, MA 01938


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 24
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 21-10315                     Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                              Desc Main
                                                                 Document     Page 105 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Kevin Devaney                                  126 Merrimac St #12                                 Sole Member and Manager             100%
                                                      Newburyport, MA 01950



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value
       30.1 Kevin Devaney
       .    126 Merrimac St #12
               Newburyport, MA 01950                             $25,000.00                                              2/4/2021         Member Loan

               Relationship to debtor
               Sole Member and Manager


       30.2 Kevin Devaney
       .    126 Merrimac St #12                                                                                          last 12
               Newburyport, MA 01950                             $108,000.00                                             months           Salary

               Relationship to debtor
               Sole Member and Manager


       30.3                                                                                                                               Health Benefits -
       .                                                                                                                                  HSAinsurance
               Kevin Devaney                                                                                                              Employee Health
               126 Merrimac St #12                                                                                       last 12          Insurance Service
               Newburyport, MA 01950                             $8,070.60                                               months           Agreement

               Relationship to debtor
               Sole Member and Manager


       30.4                                                                                                                               AUTO LEASE -
       .                                                                                                                                  HONDA
               Kevin Devaney                                                                                                              FINANCIAL SVCS
               126 Merrimac St #12                                                                                       last 12          Personnal
               Newburyport, MA 01950                             $2,603.04                                               months           Guaranty

               Relationship to debtor
               Sole Member and Manager




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 21-10315                     Doc 68          Filed 03/31/21 Entered 03/31/21 12:35:47                             Desc Main
                                                                 Document     Page 106 of 106
 Debtor       Shamrock Finance LLC                                                                      Case number (if known) 21-10315-FJB



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.5                                                                                                                                Auto lease -
       .                                                                                                                                   Toyota Motor
                                                                                                                                           Credit Corp.
               Kevin Devaney                                                                                                               Tacoma Lease
               126 Merrimac St #12                                                                                       last 12           Account No.
               Newburyport, MA 01950                             $5,503.62                                               months            *R470

               Relationship to debtor
               Sole Member and Manager


       30.6                                                                                                                                Mercedes-Benz
       .                                                                                                                                   financial services
                                                                                                                                           - Auto Lease for
                                                                                                                                           car used by
                                                                                                                                           Marylene Devaney
               Kevin Devaney                                                                                                               returned to lessor
               126 Merrimac St #12                                                                                       last 12           on January 27,
               Newburyport, MA 01950                             $5,277.31                                               months            2021.

               Relationship to debtor
               Sole Member and Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 31, 2021

 /s/ Kevin Devaney                                                      Kevin Devaney
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 26
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
